Case 14-50971-CSS   Doc 466-30   Filed 05/02/20   Page 1 of 72




    Exhibit 86
           Case 14-50971-CSS                 Doc 466-30            Filed 05/02/20         Page 2 of 72




                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------:x
Yucaipa American Alliance Fund I, L.P., a                                                          JUDGE COTE
Delaware limited partnership, and Yucaipa
American Alliance (Parallel) Fund I, L.P ., a
Delaware limited partnership,

                           Plaintiffs,

         -against-

Richard A. Ehrlich, Stephen H. Deckoff, Lesr . 'tlde:x No.
                                                           ~~ CV 91 6
A. Meier, Jeffrey A. Schaffer, BDCM
Opportunity Fund II, L.P ., a Delaware limited  COMPLAINT
partnership, Black Diamond CLO 2005-1 Ltd.,     (Jury Trial Demanded)
a Cayman Islands limited liability company,
and Spectrum Investment Partners, L.P., a
Delaware limited partnership,

                           Defendants.


                                                                                                                                                 ( '"-.

                                                                                                                           ,-.,
                                                                                                                         ...                ,.       ~­
                                                                                                                                           . \_,.J   ,)

                                                                                                     .- .. .
----------------------------------------------------------:x                                             ...--...... -




                                                               GIBSON, DUNN & CRUTCHER LL:fi~ (;r·,
                                                                                                                                    ~ ,                      ':
                                                                                                                                  : : :: I           -        ~
                                                               Anne Champion (NY Reg. #4425237f'                                  r--:·1 I               I


                                                                                                                                      ( :_
                                                                                                                                   ~ --:
                                                               200 Park A venue              - ··
                                                               New York, New York 10166-0193      ·:->'
                                                               Tel.: 212.351.4000
                                                               Fa:x: 212.351.4035

                                                               Maurice M. Suh (Pro Hae Vice Pending)
                                                               Robert Klyman (Pro Hae Vice Pending)
                                                               Kahn A. Scolnick (Pro Hae Vice Pending)
                                                               333 South Grand Avenue
                                                               Los Angeles, California 90071-3197
                                                               Tel.: 213.229.7000
                                                               Fa:x: 213.229.7520

                                                               Attorneys for Plaintiffs
                  Case 14-50971-CSS             Doc 466-30          Filed 05/02/20          Page 3 of 72




I.           INTRODUCTION
             1.       From at least in 2009 and continuing today, Defendants-sophisticated hedge
funds and principals of hedge funds with great expertise in bankruptcy and trading distressed
debt-have engaged in a carefully orchestrated series of lies, payoffs and legal maneuvers
designed to wrongfully enrich themselves at the expense of Plaintiffs Yucaipa American
Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel) Fund I, L.P. (collectively,
"Yucaipa"). Their scheme culminated in (A) the wrongful filing of an involuntary bankruptcy
petition against Allied Systems Holdings, Inc. (''Allied"), one of the largest transporters of new
passenger vehicles in North America, and (B) the attempt to fraudulently subordinate Yucaipa's
recoveries on $170 million in claims against Allied at issue in the bankruptcy proceedings.
             2.       Defendants Black Diamond CLO 2005-1 Ltd., BDCM Opportunity Fund II, L.P.
(together, "Black Diamond"), and Spectrum Investment Partners, L.P. ("Spectrum"), along with
Defendants Richard A. Ehrlich, Stephen H. Deckoff, and Leslie A. Meier, as principals of Black
Diamond, and Jeffrey A. Schaffer, as a principal of Spectrum, and their agents, led this
conspiracy. The motivation for their misconduct and scheming was simple greed-to make
more money off their debt holdings in Allied by knowingly making false accusations of
misconduct on the part of Yucaipa in order to seek an "equitable subordination"1 ofYucaipa's
debt holdings in Allied for the purpose of wiping out Yucaipa's $170 million in First Lien
Claims.2 Specifically, Yucaipa's First Lien Claims represent approximately 56% of the total first
lien claims against Allied. Defendants Black Diamond and Spectrum's claims (for which they
paid mere cents on the dollar) represent 22% of the total first lien claims. If their illegal plan is
successful, however, they would suddenly recover an enormous windfall and increase their share

     1
         Equitable subordination is a remedy set forth in Bankruptcy Code§ 510, which provides for the reordering of
         recoveries among creditors based on allegations of inequitable conduct by a creditor. Conduct by creditors who
         hold more than 20% of the voting control of a borrower or are otherwise an "insider" can be subject to
         heightened scrutiny under Bankruptcy Code § 510.
 2
         This Complaint refers to capitalized terms that are defined in the attached Appendix of Technical and Defined
         Terms.
            Case 14-50971-CSS        Doc 466-30       Filed 05/02/20      Page 4 of 72




of the pie from 22% to 50o/o-resulting in a recovery of up to twenty times their original

investment. In order to carry out this scheme, Defendants committed various frauds on the

United States Bankruptcy Court for the District of Delaware, intentionally violated Federal

Bankruptcy Rules and hurled false allegations at Yucaipa employees and designees. These acts

constitute an illegal racketeering scheme under the Racketeer Influenced and Corrupt

Organizations Act ("RICO"), 18 U.S.C. § l 962(c) and§ 1962(d) involving conspiracy,

bankruptcy fraud, and wire and mail fraud. That conspiracy was intended to and has in fact

injured Yucaipa to the tune of more than $175 million.

       3.      The events that created the window of opportunity for Defendants' RICO

conspiracy began with the impact of the Great Recession on Allied in 2008. Even before 2008,

however, Allied was no stranger to financial trouble. It had filed for voluntary bankruptcy in

2005 after years of declining revenue and rising expenses (the "Prior Bankruptcy Case").

Yucaipa first became involved with Allied by sponsoring Allied's exit from the Prior Bankruptcy

Case in May 2007 with a plan of reorganization that deleveraged the balance sheet and preserved

approximately 5,000 jobs. In doing so, Yucaipa became Allied's largest creditor. Pursuant to

that plan of reorganization, which the bankruptcy court approved, Yucaipa became majority

owner of Allied and was authorized to and did appoint a majority of Allied's board of directors,

including several Yucaipa employees.

       4.      In 2008, the Great Recession caused another severe contraction in Allied's

revenue and margins and later forced two of Allied' s largest customers (General Motors and

Chrysler) into bankruptcy. Allied went into material default under its credit agreements in

August 2008 and stopped making required interest payments on its outstanding debt beginning in

August 2009. Through these hard times, Yucaipa increased its support for Allied by acquiring

56% of Allied's debt under the First Lien Credit Agreement and 80% of its debt under the

Second Lien Credit Agreement. Yucaipa later converted tens of millions of dollars of Second

Lien Debt into equity to deleverage Allied's balance sheet. Defendants Black Diamond and




                                                2
            Case 14-50971-CSS          Doc 466-30      Filed 05/02/20       Page 5 of 72




Spectrum had also taken debt positions in Allied under the First Lien Credit Agreement. (See

First Lien Credit Agreement, Ex. 1.)

       5.      Yucaipa's negotiations over its purchases of Allied's debt set the stage for

Defendants to scheme their way to tum their relatively small investment in the First Lien Claims

into big profits by attempting to fraudulently demolish Yucaipa's right to collect on its debt.

Defendants Black Diamond's and Spectrum's respective purchase prices for their Allied debt

were at such a deep discount-as little as five cents on the dollar-that they had nothing to lose.

Even in a worst-case scenario, such as the liquidation of Allied, Defendants would have

recouped their investment. But that wasn't enough for them. Instead, Defendants plotted to tum

a modest investment into a tremendous windfall that would pay up to twenty times their original

investment by deceiving the Bankruptcy Court and Yucaipa. The principal steps involved in

Defendants' fraudulent scheme were as follows:

       6.      Step 1: Encourage Yucaipa to acquire as much Allied debt as possible by

providing false assurances of cooperation and support. This meant encouraging Yucaipa to

purchase Allied debt from a separate entity, ComVest Investment Partners III, L.P. ("ComVest"),

which held the majority of Allied debt. Defendants needed Yucaipa, and not Com Vest, to own a

majority of the First Lien Debt in order to accomplish their scheme-among other things,

ComVest was not an Allied insider and thus owed no fiduciary duties to the other lenders, so it

would have been virtually impossible to equitably subordinate the debt while it was in the hands

of ComVest. But ifYucaipa acquired the majority of the First Lien Debt from ComVest,

Defendants Black Diamond and Spectrum would be able to jointly push Allied into an

involuntary bankruptcy and attempt to equitably subordinate Yucaipa's First Lien Claims by

falsely accusing the Yucaipa designees on the Allied board of directors of misconduct.

       7.      Black Diamond's principals became aware ofYucaipa's interest in acquiring the

Allied debt held by ComVest in March 2009 and they encouraged Yucaipa' s acquisition of that

debt. Indeed, Defendant Deckoff, knowing that a transaction between Yucaipa and ComVest

was on the horizon, travelled from New York to Los Angeles on August 18, 2009, for the sole


                                                 3
              Case 14-50971-CSS              Doc 466-30          Filed 05/02/20          Page 6 of 72




purpose of meeting with Yucaipa and pledging to work in partnership with Yucaipa once it

completed the acquisition of the Allied debt from ComVest. Defendant Deckoffrepeated this

pledge again and again although it is now clear that he was simply attempting to lull Yucaipa

into a false sense of security about the transaction with ComVest.

         8.       Step One in Defendants' scheme was successful. As of May 2012, when

Defendants wrongfully forced Allied into an involuntary bankruptcy, Allied owed approximately

$305 million in principal and accrued but unpaid interest under the First Lien Credit Agreement

(the "First Lien Claims"). Yucaipa held approximately $170 million (approximately 56%) of

those First Lien Claims, all of which it had acquired from Com Vest on August 21, 2009. Black

Diamond held approximately $40 million (or approximately 13%) of the First Lien Claims,

which it had purchased at a deep discount for between five and fifteen cents on the dollar.

Spectrum held approximately $26 million or (approximately 8.5%) of the First Lien Claims.

         9.       Further, as part of its acquisition of the First Lien Claims from ComVest, Yucaipa

relied upon modifications to the First Lien Credit Agreement-contained in the Fourth

Amendment to the First Lien Credit Agreement (the "Fourth Amendment")-to permit existing

lenders to sell First Lien Claims to Yucaipa and to authorize Yucaipa to vote the debt it acquired

just like any other lender under the First Lien Credit Agreement. (See Fourth Am., Ex. 2.) The

Fourth Amendment modified restrictions on the amount of debt that Yucaipa could hold and also

modified the restriction prohibiting Yucaipa from becoming the "Requisite Lender" under the

First Lien Credit Agreement. 3 The "Requisite Lender" is defined under the First Lien Credit

Agreement as a lender or group of lenders collectively holding more than 50% of all outstanding




 3
     The Fourth Amendment was the subject of state court litigation as will be described below. The Fourth
     Amendment was invalidated by the New York State Court with respect to Defendant Spectrum but not with
     respect to Defendant Black Diamond because the New York Court of Appeals found that there is a triable issue
     of fact as to whether Defendant Black Diamond waived the right to challenge the validity of the Fourth
     Amendment and Yucaipa's status as Requisite Lender as a result of the inappropriate conduct, as detailed in this
     Complaint.




                                                          4
          Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 7 of 72




First Lien Claims. As Requisite Lender, Yucaipa would be empowered to control the exercise of

certain material remedies by all First Lien Lenders.

        10.    Further, Yucaipa relied upon Black Diamond's conduct in encouraging Yucaipa

to complete the deal with ComVest, including the pledges made by Defendant Deckoff at an

August 18, 2009, meeting in Los Angeles with representatives of Yucaipa and the assurances

that the trip was to find "mutually beneficial strategies" with respect to Allied.

        11.    Step 2: Prevent Yucaipa from serving as Requisite Lender under the First Lien

Credit Agreement. Once Black Diamond and Spectrum succeeded in getting the majority of the

Allied First Lien Debt into Yucaipa's hands, they next surreptitiously instructed the

administrative agent under the First Lien Credit Agreement to refuse to recognize directions

from Yucaipa in its capacity as Requisite Lender and to challenge the validity ofYucaipa's

status as Requisite Lender. At that time, the administrative agent was CIT Group/Business

Credit Inc. ("CIT").

        12.    Immediately following the closing of the transaction between ComVest and

Yucaipa, CIT (acting as the administrative agent) entered all the First Lien Claims held by

Yucaipa on the loan register in compliance with its duties under Section 10.6(b) of the Credit

Agreement. (First Lien Credit Agreement§ 10.6(b), Ex. 1.) However, by letter dated September

18, 2009 (the "September 2009 Letter")-less than one month after Yucaipa closed on the

ComVest transaction-Defendants Black Diamond and Spectrum secretly directed CIT to refuse

to recognize Yucaipa as Requisite Lender, which resulted in years of expensive litigation in

Georgia state court (the "Georgia Action") among Allied, Yucaipa, and the administrative agent.

(See Sept. 2009 Letter, Ex. 3.)

        13.    Although Defendants secretly directed CIT to refuse to recognize Yucaipa as

Requisite Lender, they deliberately decided not to ask CIT in its capacity as administrative agent

to refrain from settling the trade between Yucaipa and ComVest because they wanted the First

Lien Claims in the hands of Yucaipa-an insider-to pursue the "equitable subordination angle."




                                                  5
             Case 14-50971-CSS                  Doc 466-30           Filed 05/02/20   Page 8 of 72




          14.      CIT eventually agreed as part of a settlement to recognize Yucaipa's status as

Requisite Lender. Once the Georgia Action settled, Defendants commenced their own separate

litigation in New York State court in January 2012 (the "New York Action") seeking a

declaration that the Fourth Amendment was void and that Yucaipa could not serve as Requisite

Lender. 4

          15.      Step 3: File an involuntary bankruptcy petition to force Allied before the
jurisdiction of the Bankruptcy Court and submit false statements to the Bankruptcy Court to

support that involuntary bankruptcy petition. It was critically important to Defendants for

Yucaipa to hold First Lien Claims as of the commencement of the bankruptcy case. If Yucaipa

no longer held such claims during the bankruptcy case, Defendants would not be able to

subordinate Yucaipa's recoveries under Bankruptcy Code Section 510. At the time of the

involuntary bankruptcy filing, as was well-known to Defendants, Yucaipa and Jack Cooper

Transport Company Inc. ("JCT"), a Kansas City, Missouri-based competitor to Allied, were

pursuing an agreed-upon plan for the sale of Allied's assets to JCT through a voluntary

bankruptcy. But JCT required the transfer of certain First Lien Claims to JCT (including all the

First Lien Claims held by Yucaipa) prior to the commencement of any bankruptcy. This would

have left Yucaipa without a debt claim that Defendants could seek to subordinate.

          16.      Thus, Defendants decided to commence an involuntary bankruptcy to scuttle the

deal between JCT and Yucaipa, which would ensure that Yucaipa held First Lien Claims during

the bankruptcy case that were eligible for equitable subordination. Their bet was that by

knocking out the 56% of First Lien Claims held by Yucaipa through a systematic campaign of

spreading lies about inequitable conduct on the part of the Yucaipa employees who served on the

Allied board of directors, they would be entitled to. 50% of any value flowing to the First Lien

Lenders instead of the 22% they actually held.



 4
     A more detailed description of this litigation is set forth at Paragraph 128.




                                                            6
          Case 14-50971-CSS            Doc 466-30          Filed 05/02/20   Page 9 of 72




        17.    The involuntary bankruptcy petition was the most effective method to control the

equitable subordination plot. Thus, to implement this scheme, Black Diamond and Spectrum

needed to qualify as "petitioners" for purposes of commencing an involuntary bankruptcy case.

Under Bankruptcy Code Section 303, an involuntary bankruptcy petition may be filed only by

three or more holders of claims. While Black Diamond and Spectrum individually could not

have satisfied this requirement, together they could (Black Diamond, by virtue of its ownership

structure, qualified as two holders of eligible claims).

        18.    As set forth in greater detail below, Black Diamond paid a bribe to Spectrum to

induce Spectrum to join the conspiracy (the "Involuntary Petition Payoff') after Black Diamond

first tried and failed to find another willing participant among the lenders under the First Lien

Credit Agreement. Although Spectrum already held sufficient claims to qualify as a petitioner

under Bankruptcy Code Section 303, Spectrum understood its leverage given the lack of interest

among other lenders in joining forces with Black Diamond. Defendant Spectrum, therefore,

required Black Diamond to sell it approximately $4 million (in face amount) of Black Diamond's

First Lien Claims at Black Diamond's low discounted purchase price (a price otherwise not

readily available to Spectrum, which lacks Black Diamond's trading prowess). The Involuntary

Petition Payoff-nothing more than a bribe-was confirmed in an email from Defendant

Schaffer of Spectrum to Defendant Ehrlich of Black Diamond (the "Schaffer Email") sent nearly

two months before the involuntary bankruptcy filing. In that email, marked "high" in

importance, Schaffer made clear that the closing of this trade was a prerequisite to the filing of

the involuntary bankruptcy petition: according to Schaffer, ''we cannot file an involuntary"

without such closing. (See Schaffer Email, Mar. 21, 2012, Ex. 4.) It is clear that this bribe had a

nefarious purpose-the bankruptcy rules allow for trading in claims after the commencement of

bankruptcy cases (and Defendants in fact continued to trade in claims after the commencement

of the case). Accordingly, no reason exists for Spectrum to demand the closing of a trade before

the involuntary filing-other than to allow Black Diamond and Spectrum to commence the

involuntary bankruptcy itself.


                                                  7
         Case 14-50971-CSS           Doc 466-30        Filed 05/02/20      Page 10 of 72




       19.     Instead of focusing on the billions of dollars that Black Diamond managed,

Defendant Meier (the managing principal of Black Diamond), who had been urgently advised of

the Schaffer Email by Defendant Ehrlich, got involved with the minutiae of closing a tiny trade

by sending a terse email to a Black Diamond employee charged with closing the trade-"Neal-

WTF?" (Meier Email, Ex. 12.)

       20.     That the most senior executives of Black Diamond and Spectrum inserted

themselves in the ministerial aspects of closing a small trade like the Involuntary Petition Payoff

is an indicator of the importance of that bribe to Spectrum's joining the involuntary petition.

       21.     This bribe, however, presented a problem for Black Diamond and Spectrum.

Namely, in failing to disclose their agreement to trade claims and pay the bribe associated with

it, they violated the unambiguous disclosure requirements of the Federal Rules ofBankruptcy

Procedure.

       22.     First, Bankruptcy Rule 1003(a) prohibits the assignment, acquisition, or purchase

of claims for the purpose of commencing an involuntary bankruptcy case. Rule 1003(b) requires

the filing of an affidavit confirming that each petitioner has complied with Rule 1003(a). No

matter-as part of the involuntary bankruptcy filing involving Allied, Defendants coordinated

through their joint counsel the submission of affidavits under Bankruptcy Rule 1003 in which (i)

Defendant Ehrlich swore that Black Diamond had not "acquired" any claims in Allied for the

purpose of commencing the involuntary bankruptcy case (the "Black Diamond Affidavit") and

(ii) Defendant Schaffer falsely swore that no claims were "assigned to Spectrum for the purposes

of commencing the bankruptcy cases" (the "Spectrum Affidavit"). (See Black Diamond

Affidavit, Case No. 12-11564-CSS, Bankr. D. Del., May 17, 2012, D.I. 7, Ex. 5; Spectrum

Affidavit, Case No. 12-11564-CSS, Bankr. D. Del., May 17, 2012, D.I. 8, Ex. 6.) The Schaffer

Email ("we cannot file an involuntary without it done") makes clear that the Spectrum Affidavit

was a lie and that the Black Diamond Affidavit intentionally contained a material omission by

failing to disclose the assignment of approximately $4 million in claims to Spectrum.




                                                 8
           Case 14-50971-CSS                Doc 466-30           Filed 05/02/20         Page 11 of 72




          23.     Second, Defendants expressly violated the disclosure requirements ofBankruptcy

Rule 2019, which requires that "an entity that represents multiple creditors ... acting in concert

to advance their common interests" is required to file a statement disclosing, among other things,

"the nature and amount of each disclosable economic interest held in relation to the debtor" and

''the date of acquisition by quarter and year of each disclosable economic interest .... " Rule

2019 further defines "disclosable economic interest" as "any claim, interest, pledge, lien, option,

participation, derivative instrument, or any other right or derivative right granting the holder an

economic interest that is affected by the value, acquisition, or disposition of a claim or interest."

Defendants intentionally failed to disclose their intended secret claims trade or, more

importantly, the existence of the secret "Cooperation Agreement" that governed their

relationship relative to Allied, all in direct violation of Rule 2019.5 This Cooperation Agreement

contractually bound Black Diamond and Spectrum to offer to each other the opportunity to

acquire a ratable share of any acquired First Lien Debt, which in fact meant Black Diamond

would share its proprietary debt purchasing opportunities with Spectrum. In light of the fact that

Black Diamond and Spectrum discussed an involuntary bankruptcy filing on numerous

occasions, including on the eve of signing the Cooperation Agreement, it is clear that the

language referenced in the Cooperation Agreement was referring to an anticipated involuntary

filing.

          24.     Thus, on May 17, 2012, as Yucaipa and JCT laid the groundwork for effectuating

the sale of the First Lien Claims held by Yucaipa pursuant to a March 8, 2012 term sheet {the

"March 2012 Term Sheet") for $155 million, Defendants executed their plan and filed an

involuntary bankruptcy case against Allied. (See March 2012 Term Sheet, Email from T.

Ciupitu, JCT, to D. Walker, Yucaipa, Mar. 8, 2012, Ex. 7; Involuntary Pet., Case No. 12-11564-

CSS, Bankr. D. Del., May 17, 2012, D.I. 1 {"Involuntary Pet."), Ex. 8.) Notably, if the sale had


 5
     As set forth in greater detail below, Defendants also failed to produce the Cooperation Agreement in discovery,
     notwithstanding the fact that requests for production were served that required its production.




                                                          9
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20      Page 12 of 72




proceeded as then contemplated it would have maximized value for all stakeholders. Under that

March 2012 Term Sheet, each of the First Lien Lenders (including Yucaipa and Defendants)

would have benefitted on equal terms-the deal required consent of the other lenders, and JCT

was obligated to purchase all outstanding debt claims held by non-consenting lenders "for a

purchase price of up to par plus accrued interest." (March 2012 Term Sheet, Ex. 7.) With such

an attractive deal on the table, no reason existed other than Defendants' greedy and fraudulent

scheme to place Allied into an involuntary bankruptcy. At that time, Defendants knew and

understood that Allied had been in continuous default of the First Lien Credit Agreement for

nearly four years but was operating as usual with adequate liquidity and that Yucaipa was on the

verge of a successful deal with JCT. That deal expressly contemplated a voluntary bankruptcy.

       25.     As a result of the involuntary bankruptcy, substantially all of Allied's assets were

sold to JCT for $13 5 million in December 2013-nearly 18 months after the involuntary filing.

This was approximately $170 million less in consideration than offered by JCT to all lenders

nearly 18 months earlier, on the eve of the involuntary bankruptcy pursuant to the March 2012

Term Sheet. But Defendants Black Diamond and Spectrum still profited. At a $135 million

purchase price, even before any equitable subordination ofYucaipa's claims, Black Diamond

received up to eight times its original investment and, upon information and belief, Spectrum

also recovered more than payment in full of its original investment. This all set the stage for the

final step in Defendants' plan.

       26.     Step 4: Attempt to wipe out Yucaipa's First Lien Claims with an objectively

baseless complaint for equitable subordination. Defendants' final step was to file a complaint for

equitable subordination ofYucaipa's First Lien Claims based on false assertions about Yucaipa's

role in the management of Allied, in an attempt to wipe out Yucaipa's position in the First Lien

Claims and illegally enrich the RICO co-conspirators. (See Am. CompI., Adv. Pro. Case No. 13-

50530-CSS, Bankr. D. Del., Mar. 14, 2013, D.I. 76 ("Am. Compl."), Ex. 9.) This final step is

ongoing to this day, and represents the culmination of Defendants' scheme. Indeed, the record is




                                                 10
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20      Page 13 of 72




clear that Defendants were scheming to equitably subordinate Yucaipa's debt even before

Yucaipa had acquired any First Lien Claims.

       27.     Simultaneous with the filing of their involuntary bankruptcy petition on May 17,

2012, and in furtherance of their scheme, Defendants immediately began an effort to publicly

portray Yucaipa as a bad actor. Among other things, they moved for the appointment of a

bankruptcy trustee over Allied' s estate. (Expedited Mot. of Petitioning Creditors for

Appointment of Trustee, Case No. 12-11564-CSS, Bankr. D. Del., May 17, 2012, D.I. 13 ("Mot.

to App. Trustee"), Ex. 10.) Defendants purportedly sought this extreme measure because

Yucaipa allegedly manipulated Allied and prevented Allied's board of directors from fulfilling

its fiduciary obligations. But Allied had been in default under the First Lien Credit Agreement

since August 2008, and during that entire time no creditor (despite having the express right to do

so) had sought such extreme relief or any other remedy. In reality, Defendants were attempting

to portray Yucaipa as a bad actor through various falsehoods that are completely inconsistent

with Yucaipa's many efforts to support Allied's business and operations. Furthermore, these lies

are totally inconsistent with the private and internal communications of Defendants.

       28.     To this day, Defendants are still pursuing "the equitable subordination angle" that

they plotted years ago even before Yucaipa even acquired any First Lien Claims. There has been

yet no final determination on the claims for equitable subordination, which are currently pending

in Bankruptcy Court. However, ifthe claims are ultimately successful in spite ofDefendants'

fraudulent conduct, Yucaipa's claims will likely be wiped out, and Defendants will reap up to a

twenty-fold return on their initial investment since they would increase their share of the first

lien pie from 22% to 50%.

       29.     In addition, Defendants also implemented a scheme to further disadvantage

Yucaipa in connection with the sale of certain real estate and trucking assets that were excluded

from the JCT purchase of substantially all of Allied's assets for $135 million, which, as

described below, is designed to result in an additional multi-million dollar windfall for

Defendants. Defendants also skirted a bankruptcy court order freezing the payment of


                                                 11
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 14 of 72




approximately $11.6 million for attorneys' fees to themselves, while refusing (without any

justification) any comparable payment to Yucaipa for identical fees payable pursuant to the

terms of the First Lien Credit Agreement.

       30.     Defendants' scheme has already injured Yucaipa and cost it more than $175

million in damages, including loss of profit on the original JCT transaction scuttled by

Defendants' wrongful involuntary bankruptcy filing, along with millions in attorneys' fees and

costs. If this scheme is successful, Defendants will have prevailed in fraudulently knocking out

the 56% of First Lien Claims held by Yucaipa, resulting in an even greater windfall than they

have achieved to date. Defendants, to achieve their goals, have lied, made material omissions

and conspired to deceive the Bankruptcy Court and Yucaipa, all in violation of RICO.

       31.     The facts described above came to light following the initial exchange of written

discovery in connection with adversary proceedings pending before the United States

Bankruptcy Court. During this discovery process, Yucaipa learned that Spectrum and Black

Diamond explicitly conditioned their cooperation in filing the involuntary bankruptcy against

Allied on Spectrum's receipt of the Involuntary Petition Payoff. Yucaipa also learned that Black

Diamond and Spectrum had communicated with each other to plot to equitably subordinate

Yucaipa's claims. Yucaipa also found other documents that showed both coordination and

planning between Black Diamond and Spectrum during the RICO conspiracy period.

       32.     As set forth in greater detail below, Yucaipa is in a singularly unique position to

seek relief for the harm that Defendants sought to inflict upon it, and for the harm they have

already inflicted on Yucaipa. Defendants' scheme was directed at Yucaipa as the majority

holder of Allied's equity, as well as Allied's debt, and was crafted to take advantage of

Yucaipa's employees' positions on Allied's board, as well as Yucaipa's majority holding of

Allied's debt. No other holder of a First Lien Claim is similarly situated: other First Lien Claim

holders (1) hold minor stakes in the First Lien Debt; (2) have no equity stake in Allied; (3) are

not insiders or have employees who serve on the Allied board of directors; (4) have no

involvement in the management or control of Allied; (5) would suffer damages too


                                                 12
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20      Page 15 of 72




inconsequential to pursue in connection with a RICO claim; (6) could not meet the elements of

the RICO claim; (7) have not been sued for equitable subordination and (8) have always acted in

concert with Defendants. Moreover, and most critically, Defendants' scheme was directed at

Yucaipa and is focused on eliminating Yucaipa's rights in favor of their own; therefore, this

claim is one that only Yucaipa would or could assert. It is entirely unrealistic to assume that any

lender other than Yucaipa (or anyone else) would bring the claims set forth in this RICO claim.

II.    PARTIES AND KEY PLAYERS
       33.     Plaintiff Yucaipa American Alliance Fund I, L.P. and PlaintiffYucaipa American

Alliance (Parallel) Fund I, L.P. (collectively, "Yucaipa") are both limited partnerships organized

under the laws of the State of Delaware, with their headquarters located in Los Angeles,

California. Yucaipa has a long and established record of fostering economic value through the

growth and responsible development of companies. Yucaipa works with management to

reposition businesses and implement operational improvements that create value and increase

efficiency.

       34.     Defendant Black Diamond CLO 2005-1 Ltd. is a Cayman Islands company that

may be served through its registered agent, MaplesFS Limited, at P.O. Box 1093, Queensgate

House, 113 South Church Street, Cayman Islands. It shares its principal place ofbusiness with

and is controlled by non-party Black Diamond Capital Management, L.L.C., whose managing

principal is Defendant Deckof£

       35.     Defendant BDCM Opportunity Fund II, L.P. is a Delaware limited partnership

that may be served through its registered agent, Corporation Trust Company, at Corporation

Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. Its principal place ofbusiness

is at One Sound Shore Drive, Suite 200, Greenwich, Connecticut 06830. It shares its principal

place of business with and is controlled by non-party Black Diamond Capital Management,

L.L.C., whose managing principal is Defendant Deckoff; it is also controlled by non-party

BDCM Opportunity Fund II GP, L.L.C. Black Diamond CLO 2005-1 Ltd. and BDCM

Opportunity Fund II, L.P. shall be referred to collectively as "Black Diamond."


                                                13
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20     Page 16 of 72




       36.     Defendant Spectrum Investment Partners, L.P. ("Spectrum") is a Delaware

partnership that may be served through its registered agent, Corporation Trust Company, at

Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. Its principal place

of business is at 1250 Broadway, 19th Floor, New York, New York 10001. It is controlled by

non-party Spectrum Group GP, L.L.C., an entity related to non-party Spectrum Group

Management,L.L.C.

       37.     Defendant Richard A. Ehrlich is a managing director of Black Diamond, and on

information and belief resides in New York County, New York.

       38.     Defendant Stephen H. Deckoff is the founder of Black Diamond, and on

information and belief resides in Westchester County, New York.

       39.     Defendant Leslie A. Meier is the managing principal of Black Diamond, and on

information and belief resides in Lake County, Illinois.

       40.     Defendant Jeffrey A. Schaffer is the managing partner of Spectrum, and on

information and belief resides in Union County, New Jersey.

       41.     Non-party Allied Systems Holdings Inc. ("Allied") is an Atlanta, Georgia-

headquartered corporation founded in 1934. Until its sale to JCT, Allied provided distribution

and transportation services to the automotive industry, including delivery of new vehicles from

manufacturing plants to dealerships, principally in the United States.

       42.     Non-party Jack Cooper Transport Company Inc. ("JCT") is a Kansas City,

Missouri-headquartered corporation that provides automotive transportation and logistics

services to the automotive industry in the United States and Canada.

       43.     Non-party ComVest Investment Partners III, L.P. ("ComVest") is a private

investment fund that provides equity capital to middle market companies in the United States. It

is controlled by non-party Com Vest Partners.

       44.     Non-party CIT Group/Business Credit, Inc. ("CIT") was the Administrative

Agent and Collateral Agent for all of Allied's Lenders under the Amended and Restated First




                                                14
          Case 14-50971-CSS            Doc 466-30        Filed 05/02/20       Page 17 of 72




Lien Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement, and is also

one of Allied's First Lien Lenders.

        45.    Non-party SBDRE LLC ("SBDRE") was formed on August 30, 2013, to receive

Allied's remaining assets acquired by Black Diamond and Spectrum through a credit bid on

behalf of all lenders after the sale of substantially all of Allied's assets to JCT. Black Diamond

and Spectrum control SBDRE through non-party agents Black Diamond Commercial Finance,

L.L.C. and Spectrum Commercial Finance, L.L.C.

        46.    Non-party Ronald Burkle is the founder and managing principal of Yucaipa.

        47.    Non-party Derex Walker is a principal of Yucaipa.

        48.    Non-party Michael Riggs is Chairman and CEO of JCT.

        49.    Non-party Theo Ciupitu is Executive Vice President and General Counsel of JCT.

III.   JURISDICTION AND VENUE
        50.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331and18

U.S.C. § 1964(c).

        51.    This Court has supplemental subject matter jurisdiction over Yucaipa' s state law

claims pursuant to 28 U.S.C. § 1367(a) because those claims are so closely related to the federal

claims brought herein as to form part of the same case or controversy.

        52.    This Court has personal jurisdiction over Defendants pursuant to CPLR 302(a)(l),

(a)(3), 18 U.S.C. § 1965(a), (b), and Federal Rule of Civil Procedure 4(k). On information and

belief, Defendants all regularly conduct business in this District as a result of their work in thel

financial industry and their location in or in close proximity to this District. In addition, upon

information and belief, Defendants Ehrlich, Deckoff and Spectrum reside in this District.

Defendants Black Diamond, Meier and Schaffer all maintain sufficient contacts with this District

for the exercise of jurisdiction over each. For instance, Black Diamond availed and avails itself

of this District because, among other reasons, it entered into a "Cooperation Agreement" with

Spectrum, which is located in this District, in order to trade claims and initiate the involuntary

bankruptcy, the activities out of which Yucaipa's claims arise. (See Cooperation Agreement, Ex.


                                                  15
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 18 of 72




11.) Defendants have also contracted with a law firm in this District, Schulte Roth & Zabel LLP,

to conduct activities on their behalf related to the subject matter of this dispute. Defendants

Black Diamond and Spectrum specifically agreed in the Cooperation Agreement that "any legal

action or proceeding" with respect to the Cooperation Agreement "may be brought in the federal

and state courts located in the State of New York ... and ... each Party hereby irrevocably

submits itself ... to the exclusive jurisdiction of the aforesaid courts. [And] irrevocably waives

any objection ... to the laying of venue of any of the aforesaid actions ... brought in [the federal

and state] courts located in the State ofNew York." (Cooperation Agreement, Ex. 11.)

       53.     Defendant Meier availed and avails himself of this District because, among other

reasons, he was the managing principal of Black Diamond when it entered into the Cooperation

Agreement with Spectrum, and was directly involved in closing the $4 million claims trade to

Spectrum. His managerial role is demonstrated by pointed, key emails that he sent encouraging

Black Diamond employees to close the trade, such as "Neal-WTF." (Email from L. Meier,

Black Diamond, to N. Clemens, Black Diamond, Mar. 21, 2013 ("Meier Email"), Ex. 12.)

Again, those are precisely the activities out of which Yucaipa's claims arise. Defendant Schaffer

has substantial and continuous contacts with this District because he is the managing partner of

Spectrum, which is located here, and works in this District.

       54.     Venue in this District is proper under 28 U.S.C. § 1965(a) and (b) because

Defendants Spectrum, Ehrlich, managing director of Black Diamond, and Deckoff, founder of

Black Diamond, on information and belief, reside in this District, and entered into a conspiracy

with Defendants Black Diamond and Schaffer, overt acts in furtherance of which were

committed in this District. Those overt acts in furtherance of the conspiracy are described more

fully below. However, the overt acts committed in this District include at least the following:

Spectrum's execution of a "Cooperation Agreement" at its principal place of business in this

District, pursuant to which Defendants agreed to venue in this District for any disputes related to

the Cooperation Agreement; and Defendant Schaffer' s preparation and execution of an affidavit

in this District, which was ultimately filed in the Bankruptcy Court for the District of Delaware,


                                                 16
         Case 14-50971-CSS             Doc 466-30      Filed 05/02/20       Page 19 of 72




and which deliberately misrepresents Black Diamond and Spectrum's claims trading prior to the

involuntary bankruptcy. (Spectrum Affidavit, Ex. 6.)

       55.     Further, venue is appropriate in this District under 28 U.S.C. § 1965(a) because

Defendants Meier and Schaffer entered into a conspiracy with Defendants Black Diamond,

Spectrum, Deckoff, and Ehrlich, and knew that overt acts in furtherance of the conspiracy

occurred and would occur in this District. Defendants relied on counsel in this District at Schulte

Roth & Zabel. Defendant Schaffer is the managing partner of Spectrum, which is located in this

District, and was fully aware that it had entered into an unlawful agreement with Black Diamond

and the other Defendants to force Allied into involuntary bankruptcy. For instance, on March

21, 2012, Defendant Schaffer emailed Defendant Ehrlich of Black Diamond, "[p]lease get this

[claim transfer] closed this week. We cannot file an involuntary without it done." (Schaffer

Email, Ex. 4.) In addition, Defendant Ehrlich forwarded an email from Defendant Schaffer to

Defendant Meier in which Schaffer stated that Spectrum's participation in the involuntary

bankruptcy petition depended upon a claims transfer from Black Diamond to Spectrum. (Meier

Email, Ex. 12.) Defendant Meier was fully aware that Black Diamond had entered into an

unlawful agreement with residents of this District.

       56.     Additionally, venue in this District is proper under 28 U.S.C. § 139l(a)(2)

because a substantial part of the events or omissions that directly gave rise to Yucaipa's federal

law claim occurred in this District.

IV.    FACTUAL ALLEGATIONS

       A.      The Beginning: Yucaipa Sponsors Allied Out of Bankruptcy and Defendants

               Become Lenders to Allied

       57.     In July of2005, Allied commenced a voluntary bankruptcy proceeding in the

United States Bankruptcy Court for the Northern District of Georgia in the Prior Bankruptcy

Case. At the time of the Prior Bankruptcy Case, Allied was indebted to, among others, holders

of$150 million of unsecured bonds (the "Prior Bonds").




                                                 17
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 20 of 72




       58.     Yucaipa has a reputation for solving thorny business issues through consensus, ·

particularly those involving disputes between management and labor. During the Prior

Bankruptcy Case, the International Brotherhood of Teamsters, which represented more than

4,000 of Allied's employees, and Allied were at loggerheads over potential wage and benefit

concessions by the unionized workforce, and a strike (and potential liquidation of Allied) was on

the horizon. At the urging of the Teamsters,. Yucaipa evaluated Allied as an investment

opportunity and determined that Yucaipa could play a constructive role that would enable a

consensual exit from the Prior Bankruptcy Case and the preservation of approximately 5,000

jobs. In order to do so, Yucaipa purchased approximately $99 million of the Prior Bonds, and

then worked with Allied's management and the Teamsters to forge a consensual plan of

reorganization. As part of that reorganization plan, Yucaipa converted its entire stake in the

Prior Bonds into a 67% stake in the reorganized Allied. The reorganization plan won creditor

support and bankruptcy court approval in May 2007.

       59.     As the new majority shareholder and per the terms of the court-approved plan of

reorganization, Yucaipa had the right to appoint a majority of members to Allied's board of

directors and accordingly designated three of its employees to fill those roles. In addition, as part

of the plan of reorganization in the Prior Bankruptcy Case, Yucaipa and Allied entered into a

management agreement in May 2007. The plan of reorganization also resulted in the

appointment of two non-Yucaipa designee board members. These two members, Brian Cullen

(who was selected by the creditors committee, per the plan of reorganization) and Mark

Gendgreske (who was the newly-appointed Chief Executive Officer), continued to serve as non-

Yucaipa designees to the board of directors through December 2013.

       60.     Allied funded the plan of reorganization and its exit from the Prior Bankruptcy

Case by obtaining $315 million in loans under two separate credit facilities: ( 1) the Amended

and Restated First Lien Super-Priority Debtor in Possession and Exit Credit and Guaranty

Agreement, dated May 15, 2007, by and among Allied Holdings, Inc. and Allied Systems, Inc. as

borrowers, various lenders, Goldman Sachs Credit Partners L.P. as lead arranger and syndication


                                                 18
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20       Page 21 of 72




agent, and the CIT Group/Business Credit, Inc. as administrative agent and collateral agent (the

"First Lien Credit Agreement"); and (2) the Second Lien Secured Super Priority Debtor-in-

Possession and Exit Credit and Guaranty Amendment, dated May 15, 2007 (the "Second Lien

Credit Agreement").

        61.    The First Lien Credit Agreement provided a $265 million credit facility in the

form of term loans, revolving loans and letters ofcredit. (First Lien Credit Agreement§§ 2.1-

2.4, Ex. 1.) It restricted the assignment of that debt to "Eligible Assignees,'' which were defined

to include lenders under the First Lien Credit Agreement, affiliates of lenders, and commercial

banks, insurance companies, and investment or mutual funds. (First Lien Credit Agreement §

1.1, Ex. 1.) The First Lien Credit Agreement expressly excluded Yucaipa or its affiliates from

the definition of "Eligible Assignees," but required that at least a majority of the Allied board of

directors be appointed by Yucaipa. (First Lien Credit Agreement § 1.1, Ex. 1.)

        62.    The Second Lien Credit Agreement provided for loans in the original principal

amount of $50 million. Under various ancillary security documents, Allied and its subsidiaries

pledged substantially all of their assets as security for their obligations under the First Lien

Credit Agreement and the Second Lien Credit Agreement.

       B.      Black Diamond and Spectrum Become Lenders to Allied

       63.     Black Diamond and Spectrum both became lenders under the First Lien Credit

Agreement in connection with Allied's emergence from the Prior Bankruptcy Case in May 2007.

As other lenders exited or became assignees under the First Lien Credit Agreement over time,

Black Diamond and Spectrum bought and sold their debt at declining prices several times after

first acquiring it. Eventually, Black Diamond and Spectrum increased their combined ownership

stake under the First Lien Credit Agreement from 4% to 22%.

       64.     At the time of the involuntary bankruptcy filing in May 2012, Black Diamond

held approximately $40 million (or approximately 13%) of the First Lien Claims, which it

purchased at a deep discount for between five and fifteen cents on the dollar, and Spectrum held

approximately $26 million (or approximately 8.5%) of the First Lien Claims.


                                                  19
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20        Page 22 of 72




       65.     At the outset of the Great Recession, lenders holding First Lien Claims sought to

exit their positions and looked to Yucaipa as a potential buyer given its already substantial

investment in Allied. In 2008, a majority of the first lien lenders approved a third amendment to

the First Lien Credit Agreement with the hope of facilitating Yucaipa's purchase of First Lien

Claims. The Third Amendment authorized the First Lien Lenders to sell up to $50,000,000 in

term loans under the First Lien Credit Agreement to Yucaipa and its affiliates, subject to certain

limitations on Yucaipa's ability to hold and vote certain amounts of debt. (See Third Am., Ex.

13.)

       C.      Yucaipa Continues to Invest in and Support Allied
       66.     Meanwhile, Allied's financial situation worsened as the U.S. economy headed

into the Great Recession. Starting in August 2008 and thereafter, Allied was in material default

under the First Lien Credit Agreement.

       67.     Notwithstanding Allied's financial difficulties, Yucaipa continued to support

Allied, and successfully restructured Allied' s debt under the Second Lien Credit Agreement by

acquiring $40 million of that debt out of a total of $50 million, simultaneously converting $20

million into equity.

       68.     Contrary to the false allegations leveled by Defendants to support their fraudulent

scheme to equitably subordinate Yucaipa's claims, Yucaipa and its designees to the Allied board

of directors consistently acted to provide Allied with a chance to succeed and maximize value.

       D.      Black Diamond and Spectrum Hatch Their Scheme
       69.     The combination of Allied's worsening financial condition and Yucaipa's

continued efforts to support Allied presented Black Diamond and Spectrum with an opportunity

to reap a windfall on their initial investment, at the expense of Yucaipa.

       70.     In February 2009, ComVest acquired 56% of the First Lien Claims and became

the Requisite Lender. As Requisite Lender, Com Vest assumed substantial powers under the

First Lien Credit Agreement to amend or modify certain provisions of the First Lien Credit

Agreement and to direct remedies. Shortly after ComVest became Requisite Lender, and


                                                 20
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20      Page 23 of 72




consistent with its goal of supporting Allied in an effort to right the ship, Yucaipa entered into

direct negotiations with Com Vest to acquire the First Lien Claims.

       71.     This confluence of events led Black Diamond and Spectrum to formulate the heart

of their unlawful conspiracy. They knew that if they supported Yucaipa's acquisition of the

ComVest debt, Yucaipa would have obtained a 56% share of all the First Lien Claims. Were

that to happen, Defendants could jointly push Allied into an involuntary bankruptcy, at which

point Black Diamond and Spectrum could attempt to equitably subordinate Yucaipa's First Lien

Claims by falsely accusing the Yucaipa designees on the Allied board of directors of breaching

their fiduciary duties to Allied and operating Allied to Yucaip~'s advantage. Were the scheme

successful, Defendants would be able to wrongfully wipe out Yucaipa's 56% ownership stake in

the First Lien Claims, and thereby achieve a windfall: they would go from holding 22% of the

First Lien Claims to 50% and make up to twenty times their original investment.

       72.     As further evidence of Black Diamond's and Spectrum's unlawful plan, they

turned down the opportunity to "cash out" at approximately 30 cents on the dollar when Yucaipa

tendered that opportunity to them in February 2009. At 30 cents on the dollar, Black Diamond

would have made a substantial profit based on its otherwise low investment price (in some cases,

as minimal as five to fifteen cents on the dollar). However, as would be made clear, Black

Diamond and Spectrum had an even richer payout in mind, one that required the implementation

of their unlawful involuntary bankruptcy/equitable subordination scheme.

       73.     Defendants' intricate scheme to enrich themselves at the expense of Yucaipa had

the following steps: (1) encourage Yucaipa to acquire as much Allied debt as possible from

ComVest; (2) prevent Yucaipa from serving as "Requisite Lender" under the First Lien Credit

Agreement; (3) file an involuntary bankruptcy petition to force Allied before the jurisdiction of

the Bankruptcy Court, and submit false statements to the Bankruptcy Court to support the

petition; and finally, (4) attempt to wipe out Yucaipa's First Lien Claims with a bogus complaint

for equitable subordination.




                                                 21
          Case 14-50971-CSS            Doc 466-30        Filed 05/02/20        Page 24 of 72




        STEP 1: Encourage Yucaipa's Acquisition of the First Lien Claims from Com Vest
        74.     Defendants encouraged Yucaipa's acquisition of the First Lien Debt from
ComVest because it would have been virtually impossible for them to equitably subordinate the
debt while it was in the hands of ComVest. Among other reasons, ComVest was not an insider
of Allied. In practical effect, "insider" status is critical to the success of a claim for equitable
subordination because of the heightened scrutiny frequently applied to insider conduct in
connection with such claims.
        75.     Defendants began "check[ing] out the 'equitable subordination' angle" against
Yucaipa even before Yucaipa acquired any First Lien Claims from ComVest. (Email from M.
Riggs, Innovative Equity Partners, to J. Schaffer, Spectrum, Aug. 13, 2009, Ex. 14.) As
experienced distressed debt traders, Black Diamond and Spectrum knew that equitable
subordination required that the debt be held by an insider like Yucaipa, rather than a non-insider
like ComVest. In order to be successful, this plan required close coordination between Black
Diamond and Spectrum and deception of Allied, JCT, Yucaipa, and the Bankruptcy Court.

        76.     Although Black Diamond and Spectrum would later claim to have been surprised
by Yucaipa's acquisition of the First Lien Credit Claims held by ComVest, the reality is that
Yucaipa kept Defendants fully informed of its efforts throughout the negotiations with ComVest.
What is more, Defendants fully supported those efforts. Indeed, during the spring and summer
of2009, Defendant Ehrlich was advised by Yucaipa of the status of negotiations regarding the
acquisition of ComVest's debt. During these discussions, Defendant Ehrlich was specifically
advised ofYucaipa's intention to acquire ComVest's majority position in Allied's First Lien
Debt and become the Requisite Lender. Black Diamond understood and encouraged Yucaipa's
approach.
        77.     On August 18, 2009, Defendant Deckoff, founder and managing principal of the
parent company of Black Diamond, travelled to Los Angeles from New York for the sole
purpose of meeting with Ronald Burkle and Derex Walker of Yucaipa to pledge his support for

the transfer of the First Lien Claims from ComVest to Yucaipa, as well as coordinating the


                                                  22
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20      Page 25 of 72




going-forward strategy with respect to Allied. (See Calendar Invitation, Aug. 18, 2009, Ex. 15.)

Burkle proposed that Yucaipa continue with its plan to buy Com Vest's Requisite Lender position

and then work to sell Allied in a way that maximized the recovery on the First Lien Claims. In

response, Defendant Deckoff agreed to work together with Yucaipa and to support Yucaipa's

plan to acquire the Requisite Lender position from Com Vest. This plan included a Fourth

Amendment to the First Lien Credit Agreement, which, as Yucaipa fully disclosed to

Defendants, would be necessary in order for Yucaipa to acquire ComVest's First Lien Debt (i.e.,

by repealing the Third Amendment's restrictions on lenders' ability to transfer First Lien Claims

to Yucaipa, and Yucaipa's ability to hold and vote First Lien Debt). This Fourth Amendment

would also permit Yucaipa to serve as Requisite Lender-as ComVest had-once Yucaipa

acquired the Com Vest debt.

       78.     Never during the many calls between Derex Walker of Yucaipa and Defendant

Ehrlich or during the Yucaipa meeting with Defendant Deckoff did Black Diamond once state

any opposition to any aspect ofYucaipa's plan to become Requisite Lender.

       79.     In August 2009, as part ofYucaipa's negotiations to acquire ComVest's First

Lien Debt, Com Vest, as Requisite Lender, and a Special Committee of the Allied board of

directors-consisting of the Allied board members who were independent of Yucaipa-reviewed

and voted to approve the Fourth Amendment. The Fourth Amendment removed all of the

restrictions imposed on Yucaipa's acquisition of the First Lien Debt and made Yucaipa eligible

to be Requisite Lender.

       80.     On August 21, 2009, Yucaipa relied upon the Fourth Amendment and

Defendants' support in purchasing all of ComVest's First Lien Debt, paying ComVest

$43 million and acquiring 56% of the First Lien Claims.

       81.     Although Black Diamond and Spectrum were encouraging Yucaipa to acquire the

First Lien Claims from Com Vest and to become Requisite Lender, this encouragement was just a

sham to get the First Lien Claims out of the hands of a non-insider (Com Vest) and into the hands

of an insider (Yucaipa) so that Defendants would have a better shot at equitably subordinating


                                               23
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 26 of 72




56% of the First Lien Claims and increasing their share of the pie from 22% to 50%. In truth,

behind Yucaipa's back, Black Diamond and Spectrum were scheming to file an involuntary

bankruptcy and lawsuits leveling false accusations against Yucaipa and its employees who

served on Allied's board of directors, all in order to improperly equitably subordinate Yucaipa's

claims and make up to twenty times their original investment.

       82.     Indeed, just a month after Yucaipa purchased the majority of the First Lien Debt

from ComVest, Defendant Schaffer emailed Defendant Ehrlich stating "looks like [Yucaipa]

pushed the equity button here ... you ready to roll." (Email from J. Schaffer, Spectrum, to R.

Ehrlich, Black Diamond, Sept. 17, 2009, Ex. 16.)

       STEP 2: Prevent Yucaipa from Serving as Requisite Lender
       83.     The next step was equally important. In order for Black Diamond's and

Spectrum's scheme to work, Yucaipa had to hold the majority of First Lien Debt, but could not

have the Requisite Lender status that went along with that debt. That is because, as Requisite

Lender, Yucaipa would have the power to direct waivers or forbearances of remedies to assist

Allied's reorganization efforts or, alternatively, control the exercise of remedies (including credit

bidding in a bankruptcy sale) for the benefit of all lenders under the First Lien Credit Agreement.

       84.     Thus, Black Diamond and Spectrum undertook vigorous efforts to prevent that

from ever happening. Less than one month after Yucaipa purchased a majority of the First Lien

Debt from ComVest, Black Diamond and Spectrum secretly (and successfully) urged CIT, the

administrative agent for all lenders under the First Lien Credit Agreement, to refuse to recognize

Yucaipa as Requisite Lender. CIT, at the urging of Black Diamond and Spectrum, challenged

Yucaipa's status as Requisite Lender, embarking on expensive litigation against Yucaipa in the

Georgia Action. Ultimately, CIT as administrative agent settled the Georgia Action and agreed

to recognize Yucaipa as Requisite Lender along with the validity of the Fourth Amendment.

       85.     Tellingly, although Defendants secretly directed CIT to refuse to recognize

Yucaipa as Requisite Lender, they deliberately decided not to ask CIT in its capacity as




                                                 24
          Case 14-50971-CSS            Doc 466-30      Filed 05/02/20       Page 27 of 72




administrative agent to refrain from settling the trade between Yucaipa and ComVest because
they wanted the First Lien Claims in the hands of Yucaipa in order to pursue their equitable
subordination claim against Yucaipa.
       86.     Concurrently with Black Diamond's and Spectrum's initial steps toward the
execution of their fraudulent scheme, JCT approached Allied and Yucaipa, along with certain
other lenders under the First Lien Credit Agreement, about the purchase of Allied's assets. This
would have resulted in the pre-bankruptcy transfer ofYucaipa's First Lien Debt to JCT, which
JCT would have then converted into the assets of Allied through an expedited bankruptcy sale.
The pre-bankruptcy transfer of this debt would have destroyed Defendants' scheme before it got
off the ground. As of the commencement of the bankruptcy case, Yucaipa would not have been
a debt holder under the First Lien Credit Agreement-thus, Defendants would not have had a
facially viable equitable subordination claim. Black Diamond and Spectrum, therefore, began to
negotiate with JCT regarding the acquisition of Allied's assets.
       87.     From at least March 2011 and through May 2012, Black Diamond and Spectrum
negotiated directly with JCT regarding (i) JCT's efforts to acquire Allied's assets and (ii) Black
Diamond's and Spectrum's willingness to sell their debt claims and finance such an acquisition.
At the same time, they plotted to force Allied into involuntary bankruptcy.
       88.     After weeks of negotiating directly with Black Diamond, JCT determined that any
acquisition could be consummated only through a sale in an Allied bankruptcy case under
Bankruptcy Code Section 363 (colloquially referred to as a "363 sale"). A 363 sale, which is
typically held as an auction, provided a path for JCT to acquire Allied's assets by credit bidding
the First Lien Debt as currency. A 363 sale is a common method for creditors to convert their
debt claims in exchange for the assets of a debtor, free and clear of most other liens, claims and
interests. If JCT could acquire a majority of the First Lien Debt to qualify as Requisite Lender
prior to an Allied bankruptcy, JCT would have the power under the First Lien Credit Agreement
to direct a credit bid for Allied's assets using the First Lien Claims as currency. On May 10,
2011, JCT sent a proposal incorporating a bankruptcy filing and 363 sale to both Black Diamond


                                                25
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 28 of 72




and Yucaipa. (Email from M. Riggs, JCT, to D. Walker, Yucaipa, R. Ehrlich, Black Diamond,

May 10, 2011, Ex. 17.)

       89.     Ultimately, Black Diamond and Spectrum's negotiation with JCT was a sham.

       90.     On December 6, 2011, JCT reported to Yucaipa that it had reached agreement

with Black Diamond on certain terms, including an agreement that Black Diamond would

provide a bridge loan to JCT for the purpose of financing JCT's purchase of the First Lien Debt

held by Yucaipa. (Email from M. Riggs, JCT, to I. Tochner, Yucaipa, Dec. 6, 2011, Ex. 18.)

JCT further reported to Yucaipa that JCT had scheduled a meeting with Defendants on

December 20, 2011, to "try and craft a package deal where [JCT] can purchase [Yucaipa' s] debt,

but simultaneously also acquire the debt of CIT, Black Diamond, and Spectrum." (Email from

M. Riggs, JCT, to I. Tochner, Yucaipa, Dec. 20, 2011, Ex. 18.) This was consistent with JCT's

intentions to acquire all First Lien Debt before initiating a bankruptcy case.

       91.     While stonewalling with JCT, Defendants continued their own side discussions

regarding the "Allied strategy." (Email from S. Deckoff, Black Diamond, to R. Ehrlich, Black

Diamond, Jan. 8, 2012, Ex. 19.)

       92.     However, Defendants had no intention of participating in a sale to JCT that

involved the pre-bankruptcy transfer ofYucaipa's First Lien Debt to JCT because such a transfer

would put the First Lien Claims in the hands of a non-insider (like JCT) and thus preclude their

chances for a successful equitable subordination claim. For their plan, only Yucaipa would and

could be the appropriate victim.

       STEP 3: File an Involuntary Bankruptcy Against Allied, Supported by False
       Statements to the Bankruptcy Court
       93.     Once Defendants had succeeded in scuttling the deal between JCT and Yucaipa

that had been memorialized in the March 2012 Term Sheet, they were free to pursue their

involuntary bankruptcy plan.

       94.     In fact, while Black Diamond and Spectrum pretended to be interested in selling

their First Lien Claims to JCT, central to their "Allied Strategy" was a secret agreement between


                                                 26
          Case 14-50971-CSS             Doc 466-30        Filed 05/02/20        Page 29 of 72




them to ensure that they maximized and shared their First Lien Claim holdings. Under this

secret agreement, Black Diamond and Spectrum agreed that each of them would offer the other a

right of first refusal before transferring debt to a third party, as well as a right to participate pro

rata in any debt acquired from third parties. The purpose of this secret agreement was to ensure

that Black Diamond and Spectrum could increase their debt holdings, and also that Spectrum in

particular could acquire more "skin in the game" (at the lower acquisition prices for First Lien

Claims that might be available to Black Diamond as a major distressed-debt trader) in order to

reward Spectrum for its participation in the involuntary petition and scheme to subordinate

Yucaipa's debt.

        95.     In January of2012, Defendants entered into a formal agreement (the

"Cooperation Agreement") that contractually bound Black Diamond and Spectrum to extend first

refusal and participation rights to the other. The Cooperation Agreement stated that Defendants

entered into it "in contemplation of ... certain strategies to enforce the rights of the Parties as

Lenders under the First Lien Credit Agreement." (Cooperation Agreement 1, Ex. 11.) That the

Cooperation Agreement includes "certain strategies to enforce [their rights]," appears to

reference the anticipated involuntary filing, particularly since the Defendants swapped

memoranda and discussed an involuntary filing on numerous occasions, including on the eve of

signing the Cooperation Agreement. (Cooperation Agreement l, Ex. 11.) The Cooperation

Agreement was drafted by Schulte Roth & Zabel, which acted as attorney to both Black

Diamond and Spectrum. In the context of the communications referencing an involuntary

bankruptcy, and the payment of the Involuntary Petition Payoff, the Cooperation Agreement

clearly functioned to spur the improper claims trading necessary to "get this done."

        96.     The Cooperation Agreement was not disclosed to Yucaipa or to the Bankruptcy

Court at the time of the filing of the involuntary bankruptcy, even though it was entered into four

months prior to the filing of the involuntary bankruptcy specifically in contemplation of filing an

involuntary bankruptcy and was drafted by the same counsel (Schulte Roth & Zabel LLP) that

prepared the involuntary petition for Defendants. Nor was the Cooperation Agreement produced


                                                   27
         Case 14-50971-CSS           Doc 466-30        Filed 05/02/20      Page 30 of 72




in discovery, even though requests for production of documents served on Black Diamond and

Spectrum encompassed this document. Yucaipa discovered the Cooperation Agreement only

when Black Diamond and Spectrum-responding to allegations that they were involved in

improper claims trading-produced it to justify their conduct. In other words, Defendants hid

the Cooperation Agreement for sixteen months from the Bankruptcy Court and Yucaipa and only

disclosed its existence when their hands were caught in the proverbial cookie jar.

       97.     The Cooperation Agreement further provided, "Each Party shall timely pay its pro

rata share of all costs and expenses incurred in (a) developing and implementing the Strategies,

and (b) any action or proceeding arising therefrom or relating thereto, in accordance with that

certain Engagement letter between and among the Parties and Schulte Roth & Zabel LLP ."

(Cooperation Agreement, 7, Ex. 11.) This provision implies that the Cooperation Agreement

was entered into in contemplation of an involuntary bankruptcy filing.

       98.     The Cooperation Agreement further provided, "Each Party agrees to disclose to

all other Parties to the Agreement all communications (including the substance thereof) between

the Party and ... [Yucaipa]." (Cooperation Agreement, 4, Ex. 11.)

       99.     At the same time, in accordance with the Cooperation Agreement, Defendants

pursued their plan to force Allied into involuntary bankruptcy. Black Diamond was more eager

to pursue this plan than Spectrum because it held more debt than Spectrum, debt which Black

Diamond had purchased at a relatively low average purchase price. Specifically, Black Diamond

had purchased its First Lien Debt holdings for five to fifteen cents on the dollar and held nearly

twice as much as Spectrum. Black Diamond thus stood to make a larger profit if the scheme was

successful. Indeed, other than the Involuntary Petition Payoff, Spectrum had not acquired any

First Lien Claims since August 2008.

       100.    Black Diamond thus began discussing the Involuntary Petition Payoff, by which

Black Diamond would buy Spectrum's support for filing the involuntary bankruptcy (which,

under the Bankruptcy Code, requires the support of at least three petitioning creditors). Black

Diamond agreed to transfer-as an obvious bribe-an additional $4 million (in face amount) in


                                                28
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20      Page 31 of 72




First Lien Claims to Spectrum on favorable pricing terms in exchange for Spectrum's

willingness to fully support the involuntary petition strategy, thereby giving both Spectrum and

Black Diamond an additional upside in their plan to subordinate Yucaipa's debt holdings. Black

Diamond and Spectrum have admitted in court filings that "in accordance with the Cooperation

Agreement, Black Diamond sold Spectrum approximately 40% of the Acquired Debt (i.e.,

Spectrum's ratable share), which amounted to $4,239,486.90 of First Lien Debt, at the same

price that Black Diamond paid for the Acquired Debt."

       101.    This bribe was the essential and last precondition to Spectrum's agreement to join

in the involuntary bankruptcy. On March 21, 2012, Defendant Schaffer of Spectrum emailed

Defendant Ehrlich, "Please get this [claim transfer] closed this week. We cannot file an

involuntary without it done." (See Schaffer Email, Ex. 4.)

       102.    All the while that Defendants Spectrum and Black Diamond negotiated about

their bribe amount, they were still at the same time pretending to negotiate with JCT. This

demonstrates that the negotiation with JCT was just a sham, conducted to lull Allied, JCT and

Yucaipa into falsely believing that no involuntary bankruptcy was on the horizon.

       103.    Moreover, contrary to Defendants' false allegations supporting their equitable

subordination claim in the bankruptcy case, Yucaipa's negotiations with JCT demonstrate

Yucaipa's good faith attempt to reach a deal that would have maximized value for all Allied

stakeholders. For instance:

           •   As ofDecember 2011 and January 2012, the term sheets being discussed between

               Yucaipa and JCT would have required a credit bid of all claims under the credit

               agreement.

           •   As of February 28, 2012, the proposed term sheet discussed a purchase of all

               claims held by CIT, Black Diamond, and Spectrum. (Term Sheet, Feb. 28, 2012,

               Ex. 20.)

           •   The March 2012 Tenn Sheet, dated March 8, 2012, would have benefitted all

               First Lien Lenders (including Yucaipa and Defendants) on equal terms-the deal


                                               29
         Case 14-50971-CSS            Doc 466-30         Filed 05/02/20      Page 32 of 72




                required consent of the other lenders, and JCT was obligated to purchase all

                outstanding debt claims held by non-consenting lenders "for a purchase price of

                up to par plus accrued interest."

        104.    As noted above(~ 24), by March 8, 2012, Yucaipa and JCT had finalized the

March 2012 Term Sheet pursuant to which JCT would buy the First Lien Claims held by

Yucaipa before the commencement of any bankruptcy for approximately $15 5 million.

        I 05.   At that point, with such an attractive deal on the table for all First Lien Lenders,

Black Diamond and Spectrum had no legitimate reason to place Allied into an involuntary

bankruptcy, which they knew would scuttle the deal with JCT as outlined in the March 2012

Term Sheet. Yet Black Diamond and Spectrum went ahead with their plan anyway, intent on

achieving an exorbitant profit on their investments by setting up Yucaipa as the patsy.

       106.     Thus, on May 17, 2012, Black Diamond and Spectrum filed their petition for

involuntary bankruptcy against Allied. But in order to successfully complete the petition for an

involuntary bankruptcy, Black Diamond and Spectrum had to make false statements and material

omissions to the Bankruptcy Court.

       107.     The involuntary petitions Black Diamond and Spectrum filed against Allied

contain a field entitled "Transfer of Claim" which reads as follows: "Check this box if there has

been a transfer of claim against the debtor by or to any petitioner. Attach all documents that

evidence the transfer and any statements that are required under Bankruptcy Rule 1003(a)."

(Involuntary Pet., Ex. 8.) On the filed petitions, this box is checked and all the petitions were

signed by Defendant Deckoff, a managing principal of Black Diamond, and Je:ffrey Schaffer,

managing partner of Spectrum. (Id.) Black Diamond and Spectrum's attorney also signed the

petitions. (Id.) But Black Diamond and Spectrum did not attach to the petitions any documents

evidencing the transfer or statements required under Bankruptcy Rule 1003(a).

       108.     Instead, they filed the false Spectrum Affidavit, in which Defendant Schaffer

declared under oath that the various claims transferred and assigned to Spectrum under the First

Lien Credit Agreement "were not assigned to Spectrum for the purpose of commencing the


                                                    30
         Case 14-50971-CSS              Doc 466-30      Filed 05/02/20      Page 33 of 72




Bankruptcy Cases." (Spectrum Affidavit~ 7, Ex. 6.) That statement was false. Defendant

Spectrum expressly required the Involuntary Petition Payoff as a prerequisite to joining in the

filing of the involuntary bankruptcy.

       109.    Defendant Black Diamond also filed the Black Diamond Affidavit in support of

the involuntary bankruptcy petition, which was intended to mislead the Bankruptcy Court as to

the nature and purpose of the claims transferred to Defendant Spectrum. Under Bankruptcy Rule

1003, Defendant Black Diamond was required to provide a statement as to whether it transferred

any claims for the purpose of commencing the involuntary bankruptcy. Defendant Black

Diamond ignored this requirement and declared only that no such claims were transferred to

Defendant Black Diamond, never mind that Defendant Black Diamond had transferred such

claims to Defendant Spectrum. Defendant Ehrlich swore in his affidavit that the various claims

transferred and assigned to Defendant Black Diamond "were not assigned to Black Diamond for

the purpose of commencing the Bankruptcy Cases." (Black Diamond Affidavit~ 7, Ex. 5.)

Defendant Ehrlich failed to disclose Defendant Black Diamond's role as transferor of the

Involuntary Petition Payoff to Defendant Spectrum for the purpose of inducing Defendant

Spectrum to cooperate in filing the involuntary petition. Defendants knew or should have known

that the false statements and omissions contained in their affidavits and in other papers filed in

these cases violated applicable bankruptcy law and constituted fraud on Allied, Yucaipa, and the

Bankruptcy Court.

       110.    In an effort to portray Yucaipa as a bad actor to set the stage for their equitable

subordination claim, Defendants also moved for the appointment of a bankruptcy trustee over

Allied's estate. (Mot. to App. Trustee, Ex. 10.) They sought this extreme measure purportedly

because Yucaipa manipulated Allied and prevented Allied's board of directors from fulfilling its

fiduciary obligations. In reality Yucaipa did nothing of the sort. That is why no other lender had

previously sought such extreme relief (or any other relief, for that matter) even though Allied had

been in continuous default under the First Lien Credit Agreement since August 2008 and had not

paid any interest to First Lien Lenders since August 2009. Defendants were attempting to spin a


                                                 31
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20       Page 34 of 72




false narrative about Yucaipa's alleged misconduct in order to further their equitable

subordination scheme-by misleading the Bankruptcy Court about Yucaipa and by using court

filings to buttress their false accusations justifying an equitable subordination.

       STEP 4: Attempt to Equitably Subordinate Yucaipa's Claim
        111.   Lastly, once the involuntary bankruptcy had commenced, Defendants could move

forward to complete their plan by filing a series of baseless adversary proceedings within the

bankruptcy seeking to equitably subordinate Yucaipa's First Lien Claims to those of Defendants.

Equitable subordination is a remedy set forth in Bankruptcy Code Section 510, which provides

for the reordering of recoveries among creditors based on allegations of inequitable conduct.

        112.   On January 25, 2013, Black Diamond and Spectrum filed an equitable

subordination claim against Yucaipa in the Bankruptcy Court. Their complaint is replete with

lies and misstatements about Yucaipa, and it contains false allegations of breaches of fiduciary

duty and self-dealing, all in an attempt to effectively eliminate Yucaipa's First Lien Claims and

enrich Black Diamond and Spectrum. See Allied Systems, et al., Case No. 12-11564, filed on

March 14, 2013. Many of these same false allegations also form the basis of the complaint for

equitable subordination and other claimed relief in ASH/NC Corp., et al., Case No. 13-50499,

filed January 25, 2013;ASHINC Corp., et al., Case No. 13-50530, filed February l, 2013; and

ASH/NC Corp., et al., Case No. 14-50971, filed on November 19, 2014.

        113.   Of course, Black Diamond and Spectrum were aware that their allegations were

objectively baseless and nothing more than fiction. Even while implementing their scheme to

enrich themselves at Yucaipa's expense, Defendants simultaneously recognized that Yucaipa

was acting in good faith to maximize value forthe stakeholders. For example, in 2011,

Defendant Deckoff of Black Diamond, emailed Ron Burkle, the managing partner of Yucaipa,

stating, "[o]n Allied, the strategy you outlined seemed right and you have our support. If there is

anything we can do to help let me know." (Email from S. Deckoff, Black Diamond, to R.

Burkle, Yucaipa, Feb. 2, 2011, Ex. 21.) Even more shocking, Defendants were "checking out




                                                 32
         Case 14-50971-CSS           Doc 466-30      Filed 05/02/20      Page 35 of 72




the equitable angle" even before Yucaipa acquired any First Lien Claims. (Email from M.

Riggs, Innovative Equity Partners, to J. Schaffer, Spectrum, Aug. 13, 2009, Ex. 14.)

       114.    On June 28, 2011, Ehrlich emailed Schaeffer to ask ifhe was "interested in doing

a call with Adam Harris [of Schulte Roth & Zabel] to discuss available options," which included,

on information and belief, equitable subordination ofYucaipa's First Lien Claims. (Email from

R. Ehrlich, Black Diamond, to J. Schaffer, Spectrum, June 28, 2011, Ex. 22.) Two days later, on

June 30, the call with Schulte Roth & Zabel occurred. (Email from R. Ehrlich, Black Diamond,

to J. Schaffer, Spectrum, June 30, 2011, Ex. 23.)

       115.    Others at Black Diamond were aware of the scheme. On July 10, 2011,

Defendant Deckoff, Black Diamond's founder and managing partner, sent a Sunday night email

to Ehrlich asking ifhe had "an Allied Strategy figured out yet." (Email from S. Deckoff, Black

Diamond, to R. Ehrlich, Black Diamond, July 10, 2011, Ex. 24.)

       116.    In communications between September and October of201 l, Defendants Ehrlich,

Deckoff and Meier all communicated about the status of the Allied involuntary bankruptcy. (See

Email from R. Ehrlich, Black Diamond, to L. Meier, S. Deckoff, Black Diamond, Sept. 8, 2011,

Ex. 25; Email from J. Schaffer, Spectrum, to R. Ehrlich, Black Diamond, Sept. 13, 2011, Ex. 26.)

On October 13, Defendant Deckoff emailed Ehrlich, asking, "What is happening with

involuntary on allied?" (Email from S. Deckoff, Black Diamond, to R. Ehrlich, L. Meier, Black

Diamond, Oct. 13, 2011, Ex. 27.)

       117.    Over the course of successive months, Black Diamond and Spectrum concealed

their agreements and scheming from the Bankruptcy Court. As part of the bankruptcy case,

Defendants filed the Black Diamond Affidavit and the Spectrum Affidavit, which misrepresented

and concealed the nature of the illegal claims trading between them. Further, the Cooperation

Agreement, which memorialized the cooperation between Black Diamond and Spectrum, was

never produced during the bankruptcy proceedings, although it was responsive to discovery

requests propounded by Yucaipa.




                                               33
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 36 of 72




       118.    Defendants' motive for forcing the involuntary bankruptcy was simple greed: to

equitably subordinate Yucaipa's First Lien Claims, enabling them to recover more on account of

their First Lien Claims by increasing their stake in the claims pool from 22% to 50% by

knocking out Yucaipa's 56% ownership interest of the First Lien Debt. The involuntary

bankruptcy petition filed by Black Diamond and Spectrum disrupted Yucaipa's sale of its First

Lien Claims to JCT for $155 million. Black Diamond and Spectrum colluded to block the sale to

JCT and used bankruptcy as an attempt to equitably subordinate Yucaipa's 56% ownership in the

First Lien Debt. Because Defendants had sourced Allied's First Lien Debt for pennies on the

dollar, this was an extremely rational strategy for them. If everything went according to plan,

Defendants would parlay an investment of less than eight million dollars into multiples of that

amount-a massive windfall even for highly aggressive hedge funds like Black Diamond and

Spectrum. Until they got caught and their fraudulent scheme was revealed, Defendants believed

they had no downside and enormous upside.

       E.      Black Diamond and Spectrum Collude to Block Payment of Yucaipa's Fees
               and Expenses, But Pay Their Own Fees and Expenses
       119.    Black Diamond and Spectrum were not content with the execution of their

fraudulent scheme-they also further sought to vindictively strip Yucaipa of any rights in

connection with its holdings of the First Lien Claims. The First Lien Credit Agreement provides

for reimbursement of legal expenses incurred by any lender in certain enumerated circumstances,

including expenses incurred in the course of Allied' s bankruptcy proceedings. (First Lien Credit

Agreement§ 10.2h, Ex. 1.) Through this provision, Yucaipa was entitled to reimbursement for

fees and expenses related to, among other things, (a) litigation with CIT to enforce rights under

the First Lien Credit Agreement, (b) litigation with Black Diamond and Spectrum, and (c)

Yucaipa's fees incurred in connection with enforcing its rights in Allied's bankruptcy

proceedings.

       120.    Relying on the First Lien Credit Agreement, on December 19, 2013, Defendants

submitted reimbursement claims to the Administrative Agent (which is now their controlled


                                                34
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 37 of 72




affiliate) for legal expenses in the aggregate amount of $11.6 million. Defendants provided no

explanation or details regarding the amount. Concurrently, Yucaipa also submitted its expense

reimbursement claim in the amount of$16.7 million to the Administrative Agent, along with a

detailed description of work performed.

       121.    Black Diamond and Spectrum colluded to block Yucaipa's claims for expense

reimbursement without justification, while arranging for the Administrative Agent (which, again,

is their controlled affiliate) to pay their own fees and expenses in full. Further, Yucaipa

petitioned the Bankruptcy Court to freeze any payment of fees and expenses to Defendants.

Though the Bankruptcy Court ordered the freezing of any such payments, Defendants worked

with the Administrative Agent to end-run that order and obtained payment of their fees and

expenses.

       F.      The Black Diamond Defendants Use a Credit Bid to Dilute Interests of Other
               Lenders in Assets Excluded from the JCT Sale

       122.    Pursuant to the JCT sale, JCT acquired substantially all of the assets of Allied, but

excluded from purchase certain real estate assets and trucks of Allied. Defendants, purporting to

act as the Requisite Lender, made a credit bid (the "Credit Bid") for those excluded assets.

Yucaipa objected to Defendants purporting to act as the Requisite Lender and consistently

maintained that Defendants did not qualify as the Requisite Lender, but Yucaipa did not object to

the Credit Bid itself. Black Diamond and Spectrum designated their controlled affiliates, Black

Diamond Commercial Finance L.L.C. and Spectrum Commercial Finance, LLC, as agents to

implement the Credit Bid (the "Black Diamond Agents"). On August 20, 2013, the Black

Diamond Agents formed an entity called SBDRE LLC ("SBDRE") to hold the real estate and

trucking assets they anticipated acquiring through the Credit Bid.

       123.    On September 17, 2013, the Bankruptcy Court approved the Credit Bid, but in

doing so the court explicitly refused to review or approve any provision ofSBDRE's

governance. The Bankruptcy Court ruled that it had to determine that Black Diamond and

Spectrum together had the requisite authority to make the Credit Bid in order to allow the Credit


                                                35
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 38 of 72




Bid to go forward. If the Bankruptcy Court had not made such a determination, none of the First

Lien Lenders would have been able to submit the Credit Bid on behalf of the group. However,

the Bankruptcy Court went on to hold that nothing in its order affected Yucaipa's state law rights

with respect to SBDRE. (See, Tr. 99, Case No. 12-11564, Bankr. D. Del., Sept. 17, 2013, Ex.

28.) The Bankruptcy Court explicitly reserved all questions with respect to the voting rights,

equity, and corporate governance of SB DRE for an appropriate non-bankruptcy court to resolve.

        124.   The Bankruptcy Court's approval of the Credit Bid in no way blessed the LLC

Agreement ofSBDRE or Defendants' planned (but undisclosed) governance of SBDRE.
                                                                                .-
        125.   On November 8, 2013, counsel for Defendants circulated a memorandum (the

"Memorandum") to other First Lien Lenders. In the Memorandum, Defendants first disclosed to

the First Lien Lenders the fact that they intended to assert ongoing and unlawful control over

SBDRE, the entity formed to hold the assets acquired by all of the lenders, pro rata, through the

Credit Bid. (Mem., Nov. 8, 2013, Ex. 29.)

       126.    Specifically, Defendants disclosed that they would withhold from the other First

Lien Lenders (including Yucaipa) their pro rata ownership interests in SBDRE. Instead of

distributing each First Lien Lender's pro rata share of the assets or each such lender's pro rata

share of the membership interests in SBDRE, Defendants determined that Black Diamond and

Spectrum would hold control of SBDRE for an indeterminate period of time while Black

Diamond and Spectrum, directly and through the Black Diamond Agents, exercised control over

those assets, wholly unfettered by fiduciary duties. Black Diamond and Spectrum also set up an

illegal equity rights offering ("New Issuance") that excluded Yucaipa from participation and

dramatically reduced Yucaipa's pro rata allocation of the SBDRE membership interest from 56%

to approximately 3% in favor of Black Diamond and Spectrum.

       127.    In addition to the New Issuance, Black Diamond has informed the First Lien

Lenders that it intends to cause SBDRE to reimburse Defendants for all of its litigation expenses

in securing its control of SBDRE. Defendants are not entitled to this reimbursement, which




                                                36
           Case 14-50971-CSS           Doc 466-30        Filed 05/02/20        Page 39 of 72




further wrongfully dilutes Yucaipa's recoveries, as well as the recoveries to all First Lien

Lenders.

        128.   Finally, SBDRE's LLC agreement purports to waive any fiduciary duties that

would be owed by Defendants or the Black Diamond Agents to the fullest extent permitted by

Delaware law. Black Diamond's structure ofSBDRE and the New Issuance effectively forces

the First Lien Lenders to abandon their interests in the Allied assets acquired through the Credit

Bid or to invest substantial additional funds into an enterprise that Defendants would be entitled

to manage in their sole discretion without any fiduciary duties.

        129.    Thus, Defendants have used their current, disputed, temporary control of SBDRE

to irreparably dilute the other First Lien Lenders and entrench themselves, while simultaneously

limiting their liability for doing so, all in furtherance of their global conspiracy.

       G.      This Case Should Be Heard by this Court
        130.   Yucaipa, Black Diamond, Spectrum and Allied (and its estate) are variously

parties to five separate actions, none of which involve the causes of action or forms of relief

sought in the instant Complaint.

        131.   First, on January 18, 2012, Black Diamond and Spectrum filed a complaint in the

Supreme Court of New York seeking a declaration that the Fourth Amendment to the First Lien

Credit Agreement was void and not binding and that Yucaipa is not the Requisite Lender (the

"New York Action"). On March 8, 2013, the New York Supreme Court entered an order in

favor ofBlack Diamond and Spectrum, and on December 17, 2013, the New York Supreme

Court Appellate division reversed in part, holding that at least with respect to Black Diamond,

there was a triable issue of fact as to whether it waived the right to challenge the validity of the

Fourth Amendment and Yucaipa's status as Requisite Lender through its conduct. The claims

and relief sought by Yucaipa in the instant matter are not related to the New York Action. The

relief sought in the instant Complaint is monetary damages against Black Diamond and

Spectrum and their principals for violations of18 U.S.C. § 1962(c) and§ 1962(d), whereas the




                                                  37
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 40 of 72




New York Action seeks declaratory relief related to the interpretation of the First Lien Credit

Agreement and its amendments.

        132.   Second, the claims asserted by Yucaipa in this Complaint should not impact the

Allied bankruptcy estate. Under the Bankruptcy Court's order authorizing Allied to obtain post-

petition financing from Black Diamond and Spectrum, the Allied debtors released any and all

claims against Black Diamond and Spectrum, and therefore, based on that order, the Allied

debtors could not assert any of their own claims against Black Diamond and Spectrum based on

the allegations asserted in this Complaint or any finding or orders in this action. Further,

Defendants have no right of indemnity against Allied based on the allegations in the Complaint.

        133.   Third, in the bankruptcy case, two relevant adversary proceedings were

commenced. On October 18, 2012, Allied filed adversary case number 12-50947 (the "Allied

Adversary Action"), naming multiple creditor parties as defendants, including Yucaipa, Black

Diamond and Spectrum. Allied' s complaint seeks a declaration as to the enforceability of the

Third and Fourth Amendments to the First Lien Credit Agreement and the identity of the

Requisite Lender under the First Lien Credit Agreement. As alleged in Allied' s complaint, "a

judicial declaration from [the bankruptcy] Court is necessary to guide the Debtors' actions in

formulating and carrying out a course of action in these bankruptcy cases to maximize the value

of the Debtor's estate." The claims and relief sought by Yucaipa in the instant matter are not

related to the Allied Adversary Action. The relief sought in the instant Complaint is monetary

damages against Black Diamond and Spectrum and their principals for violations of 18 U.S.C. §

1962(c), whereas the Allied Action seeks declaratory relief related to the interpretation of the

First Lien Credit Agreement and its amendments for purposes of administering the Allied

bankruptcy estate.

        134.   Fourth, on January 25, 2013, Black Diamond and Spectrum commenced an

adversary proceeding against Yucaipa seeking equitable subordination ofYucaipa's claims,

along with other claims, including breach of fiduciary duty and breach of contract.

Subsequently, the Official Committee of Unsecured Creditors filed adversary case number 13-


                                                 38
          Case 14-50971-CSS            Doc 466-30        Filed 05/02/20       Page 41 of 72




50530 (the "CC Adversary Action") and Black Diamond and Spectrum dismissed their adversary

proceeding and intervened in the CC Adversary Action. The complaint in the CC Adversary

Action seeks (i) equitable subordination ofYucaipa's claims, (ii) recharacterization ofYucaipa's

debt as equity, (iii) damages for alleged breach of contract, (iv) specific performance of the Third

Amendment against Yucaipa, (v) damages for alleged breaches of fiduciary duty, (vi) damages

for aiding and abetting alleged breaches of fiduciary duty, (vii) avoidance under applicable

bankruptcy law of certain allegedly fraudulent transfers by Allied, and (viii) disallowance of

certain claims in the Allied bankruptcy case. (See Am. Compl., Ex. 9.) The claims and relief

sought by Yucaipa in the instant matter are materially different from those in the CC Adversary

Action because that action seeks equitable relief against Yucaipa under the bankruptcy law

doctrine of equitable subordination and the avoidance of transfers made by Allied under

applicable bankruptcy law avoidance statutes. The CC Adversary Action also asserts state law

claims for breach of contract and breach of fiduciary duty against Yucaipa, in connection with

the same nucleus of alleged facts underlying its claim for equitable subordination pursuant to

Section 510(c) of the Bankruptcy Code. By contrast, the instant Complaint relates to federal

non-bankruptcy law claims against Black Diamond and Spectrum and their principals based on

their illegal conspiracy to file an involuntary petition against Allied, misrepresent their eligibility

to file such an action, and then fabricate the basis for the Equitable Subordination Claims (among

other wrongful actions).

        135.   Fifth, on November 19, 2014, Black Diamond and         Spec~rum,   both in their

individual capacities as well as in their capacities as "co-administrative agents," filed another

Complaint for (a) Equitable Subordination, (b), Breach of Contract, (c) Breach of the Implied

Duty of Good Faith and Fair Dealing, and (d) Tortious Interference with Contract against the

Yucaipa entities and other individual defendants. This Complaint largely mirrored the

previously-filed claim for equitable subordination.

        136.   The Bankruptcy Court presiding over the main Allied bankruptcy case, the Allied

Adversary Action and the CC Adversary Action lacks "related to" jurisdiction over the claims


                                                  39
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 42 of 72




asserted in this Complaint. The law is clear that there is no "related to" jurisdiction over an

action between non-debtor parties if such action at most indirectly affects the debtor's plan or

strategy for reorganization. The instant action is between non-debtor parties and does not

directly affect Allied's estate or bankruptcy case. Moreover, this action does not constitute

property of Allied's estate, directly or indirectly, and this action seeks damages payable solely by

Defendants, and does not seek to affect any debtor's rights or liabilities in the bankruptcy action,

nor does it seek any unwinding of transactions effected by or as a result of the bankruptcy action.

       137.    Fifth, on December 11, 2013, Yucaipa filed a complaint against SBDRE and

Defendants in the Court of Chancery of the State of Delaware, seeking declaratory judgments

that (i) Black Diamond lacked authority to allocate the voting membership interests in SBDRE to

the Black Diamond Agents, and (ii) Yucaipa, as the holder of a majority of Allied's First Lien

Debt validly elected itself as the managing member of SBDRE (the "Chancery Court Action").

The claims and relief sought by Yucaipa in the instant matter are not related to the Chancery

Court Action, which merely seeks to resolve these narrow issues of corporate governance.

V.     CLAIMS
                                    FIRST CAUSE OF ACTION
                                      (Against AH Defendants)
           (Violations of Racketeer Influenced and Corrupt Organizations Act ("RICO")
                                         18 U.S.C. § 1962(c))
       138.    Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

       139.    At all relevant times, Plaintiffs are persons within the meaning of 18 U.S.C.

§§ 1961(3) and 1962(c).

       140.    At all relevant times, each Defendant is a person within the meaning of 18 U.S.C.

§§ 1961(3) and 1962(c).

       141.    At all relevant times, each of the RICO Defendants was, and is, a person that

exists separate and distinct from the RICO enterprise, described below.




                                                 40
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20      Page 43 of 72




       A.      The RICO Enterprise

       142.    BDCM Opportunity Fund II, L.P., Black Diamond CLO 2005-1 Ltd., Richard A.
Ehrlich, Leslie A. Meier, Stephen H. Deckoff, Spectrum Investment Partners, L.P ., and Jeffrey
Schaffer constitute an association-in-fact enterprise within the meaning of 18 U.S.C. §§ 1961(4)
and 1962(c), referred to herein as the "Enterprise."
       143.    BDCM Opportunity Fund II, L.P., Black Diamond CLO 2005-1 Ltd., Richard A.
Ehrlich, Stephen H. Deckoff, Spectrum Investment Partners, L.P., and Jeffrey Schaffer are a
group of persons associated together in fact for the common purpose of carrying on an ongoing
criminal enterprise. In particular, the Enterprise has a common goal of subordinating Plaintiffs'
debt to that held by the Enterprise through a sophisticated, coordinated, sustained, well-
orchestrated and multi-year campaign of deceptive conduct, illegal claims trading, and
misrepresentations made to the Bankruptcy Court in the Allied involuntary bankruptcy
proceeding. They intended to further that objective, and exercised substantial discretion in doing
so.
       144.    The Enterprise is ongoing because members of the Enterprise have long-standing
and business relationships rooted in common ownership, common control, ongoing business
arrangements, and a mutual interest and participation in common (criminal) activities. For
instance, beginning in 2009, members of the Enterprise encouraged the consolidation of Allied
debt in front of Yucaipa, then directed the administrative agent CIT to engage in expensive
litigation with Yucaipa; in 2011, members engaged in bad-faith negotiations with JCT (including
proposals to sell their First Lien Debt and provide financing for JCT to acquire the First Lien
Debt held by Yucaipa) and began to commit wire fraud by planning their fraudulent involuntary
bankruptcy scheme, as detailed more fully below; in 2012, Black Diamond and Spectrum
Investment Partners, L.P. entered into the Cooperation Agreement; that same year, members of
the Enterprise scuttled JCT's planned purchase of the First Lien Claims held by Yucaipa, then
initiated Allied's second bankruptcy by filing an involuntary petition after engaging in unlawful
claims trading; members of the Enterprise engaged in mail fraud, made false oaths and provided


                                                41
         Case 14-50971-CSS              Doc 466-30       Filed 05/02/20       Page 44 of 72




false declarations to the bankruptcy court, and continue to obstruct justice, as detailed more fully

below; and to date, the Enterprise seeks to equitably subordinate Yucaipa's First Lien Debt in an

adversary proceeding arising out of the same fraudulently initiated involuntary bankruptcy.

        145.     To the extent that the Enterprise profited or intended to profit from its criminal

activity, each member of the Enterprise profited or intended to profit from the same activity.

        146.     The Enterprise has longevity sufficient to permit Defendants to pursue the

Enterprise's goal of subordinating Yucaipa's First Lien Debt for Defendants' profit. The scheme

at the heart of the Enterprise has been in operation since at least March of 2011, and potentially

as far back as 2009. This scheme is ongoing and will continue until the members of the

Enterprise achieve their goal of equitably subordinating Yucaipa's claims in the Allied

bankruptcy case, thereby enlarging their own recovery on claims against the Allied estate.

Among other things, the members of the Enterprise continue to assert causes of action for

equitable subordination against Yucaipa in Adversary Case number 13-50530 filed in the Allied

bankruptcy case.

       147.      The Enterprise has organized itself into a cohesive group with specific and

assigned responsibilities and a command structure, operating in, and directed from, the United

States. While the organization of the Enterprise may have changed over time, and its members

may have held different roles at different times, the Enterprise has been structured to operate as a

unit in order to accomplish the common goals and purposes of their criminal scheme, including

as follows:

              a. Defendant Deckoff maintains command and control of the Enterprise on a

                 strategic level, and, along with Defendant Schaffer, is one of the principal

                 authority figures with final say on business decisions. As Managing Principal and

                 Founder of Black Diamond, Defendant Deckoffhas taken actions, and directed

                 other members of the Enterprise to take actions necessary to accomplish the aims

                 of the criminal Enterprise. From and through his business relationships, including

                 his positions ofresponsibility at BDCM Opportunity Fund II, L.P. and Black


                                                  42
Case 14-50971-CSS         Doc 466-30        Filed 05/02/20      Page 45 of 72




    Diamond CLO 2005-1 Ltd., he has conducted and participated in the operation

    and management of the Enterprise and its affairs, and has been a central

    participant in the orchestration, planning, and execution of the scheme to

    subordinate the First Lien Debt held by Yucaipa by, among other things, forcing

    Allied into involuntary bankruptcy. Moreover, on information and belief,

    Defendant Deckoff enjoyed personal financial benefits as a result of this scheme

    through payments from Black Diamond.

 b. Defendant Schaffer maintains command and control of the Enterprise on a

    strategic level, and, along with Defendant Deckoff, is one of the principal

    authority figures with final say on business decisions. Defendant Schaffer has

    taken actions, and directed other members of the Enterprise to take actions

    necessary to accomplish the aims of the criminal Enterprise, including making

    sworn statements to the Bankruptcy Court in his capacity as Managing Partner at

    Spectrum concerning Spectrum's history of claims trading. From and through his

    business relationships, including his position of responsibility as Managing

    Partner at Spectrum, he has conducted and participated in the operation and

    management of the Enterprise and its affairs, and has been a central participant in

    the orchestration, planning, and execution of the scheme to subordinate Plaintiffs'

    debt by forcing Allied into an involuntary bankruptcy. Moreover, on information

    and belief, Schaffer enjoyed personal financial benefits as a result of this scheme

    through payments from Spectrum.

 c. Defendant Ehrlich has been involved in, and held positions of responsibility with

    respect to, the planning and execution of the scheme to subordinate Plaintiffs'

    debt, and has taken actions, and directed other conspirators to take actions,

    necessary to accomplish the overall aims of the criminal Enterprise, including

    soliciting support for Allied's involuntary bankruptcy and making sworn

    statements to the Bankruptcy Court in his capacity as a Managing Director of


                                     43
Case 14-50971-CSS          Doc 466-30       Filed 05/02/20       Page 46 of 72




    Black Diamond concerning Black Diamond's history of claims trading. From and

    through his business relationships, including his position of responsibility at

    BDCM Opportunity Fund II, L.P. and Black Diamond CLO 2005-1 Ltd., he has

    conducted and participated in the operation and management of the Enterprise and

    its affairs, and has been a central participant in the orchestration, planning, and

    execution of the scheme to subordinate Plaintiffs' debt. Moreover, on

    information and belief, Defendant Ehrlich enjoyed personal financial benefits as a

    result of this scheme through payments from Black Diamond.

 d. Defendant Meier has been involved in, and held positions of responsibility with

    respect to, the planning and execution of the scheme to subordinate Plaintiffs'

    debt, and has taken actions, and directed other conspirators to take actions,

    necessary to accomplish the overall aims of the criminal Enterprise, including

    soliciting support for Allied's involuntary bankruptcy. From and through his

    business relationships, including his position as a Principal at BDCM Opportunity

    Fund II, L.P. and Black Diamond CLO 2005-1 Ltd., he has conducted and

    participated in the operation and management of the Enterprise and its affairs, and

    has been a central participant in the orchestration, planning, and execution of the

    scheme to subordinate Plaintiffs' debt. Moreover, on information and belief,

    Defendant Meier enjoyed personal financial benefits as a result of this scheme

    through payments from Black Diamond.

 e. Directly and through its agent officers, directors, board members, and employees,

    Black Diamond has been an active participant and central figure in the operation

    and management of the Enterprise and its affairs, and in the orchestration,

    planning, perpetration, and execution of the scheme to subordinate Plaintiffs'

    debt. Black Diamond has been responsible for entering into the agreements and

    contracts with Spectrum that directly facilitated the criminal activities of the

    Enterprise, such as the Cooperation Agreement. Its high-level principals and


                                      44
Case 14-50971-CSS         Doc 466-30       Filed 05/02/20       Page 47 of 72




    employees, including Defendants Deckoff, Ehrlich and Meier, knowingly and

    directly engaged in the criminal activities of the Enterprise, within the scope of

    their employment as Black Diamond's agents. Thus, Black Diamond has, with

    the other RICO Defendants, been responsible for conducting a covert campaign to

    force Allied into bankruptcy, by, among other things, soliciting support for an

    involuntary bankruptcy, transferring claims to secure support for an involuntary

    bankruptcy and deceiving the Bankruptcy Court about the activities of the RICO

    Defendants, their relatedness to and coordination between one another, and the

    true nature of their fraudulent business practices. Black Diamond stood to benefit

    from this scheme because in the event of an equitable subordination, the First

    Lien Debt held by the Enterprise would realize rights superior to the First Lien

    Claims held by Plaintiffs.

 f. Directly and through its agent officers, directors, board members, and employees,

    Spectrum has been an active participant and central figure in the operation and

    management of the Enterprise and its affairs, and in the orchestration, planning,

    perpetration, and execution of the scheme to subordinate Plaintiffs' debt.

    Spectrum has been responsible for entering into the agreements and contracts with

    Black Diamond that directly facilitated the criminal activities of the Enterprise,

    such as the Cooperation Agreement. Its high-level principals and employees,

    including Defendant Schaffer, knowingly and directly engaged in the criminal

    activities of the Enterprise, within the scope of their employment as Spectrum's

    agents. Thus, Spectrum has, with the other RICO Defendants, been responsible

    for conducting a covert campaign to force Allied into bankruptcy, by, among

    other things, soliciting support for an involuntary bankruptcy, transferring claims

    to secure support for an involuntary bankruptcy and deceiving the Bankruptcy

    Court about the activities of the RICO Defendants, their relatedness to and

    coordination between one another, and the true nature of their fraudulent business


                                     45
          Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 48 of 72




                practices. Spectrum stood to benefit from this scheme because in the event of an

                equitable subordination, the First Lien Debt held by the Enterprise would realize

                rights superior to the First Lien Debt held by Yucaipa.

        148.    Each of the RICO Defendants knew of the existence of, and conducted or

participated in the operation or management of, the Enterprise and its affairs.

        149.    At all relevant times, the Enterprise was engaged in, and its activities affected,

interstate and foreign commerce within the meaning of 18 U.S.C. § 1962(c). The Enterprise

regularly participated in the multi-billion-dollar national and international asset management

industry, purchased or negotiated for the purchase of debt claims from sellers located in various

states, and held and transferred funds and assets using national and international financial

institutions.

        B.      Pattern of Racketeering Activity

        150.    The RICO Defendants conducted or participated, directly or indirectly, in their

conduct, management, or operation of the Enterprise's affairs through a "pattern of racketeering

activity" within the meaning of 18 U.S.C. § 1961(5) and in violation of 18 U.S.C. § 1962(c).

This pattern included multiple predicate acts, including false claims, oaths, and declarations in

relation to a bankruptcy proceeding in violation of 18 U.S.C. § 152(2), (3) and (6); obstruction of

justice through corruptly endeavoring to influence, obstruct, or impede the due administration of

justice in a pending judicial proceeding in violation of 18 U.S.C. § 1503; and wire and mail fraud

in violation of 18 U.S.C. §§ 1341and1343. These predicate acts are all related to each other and

to the Enterprise's purpose of subordinating Yucaipa's claims by forcing Allied into involuntary

bankruptcy.

        151.    Furthermore, Defendants' pattern of racketeering activity is continuous. The

numerous predicate acts detailed below extend over a substantial period of time, from September

of2011 to the present, and the involuntary bankruptcy proceeding that Defendants fraudulently

initiated is currently pending. Thus, Defendants' scheme will continue in the future until they

achieve their objective of equitably subordinating Yucaipa's debt holdings in Allied, and


                                                 46
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20      Page 49 of 72




Defendants will continue making false statements to courts and to engage in other acts of

obstruction and fraud in order to bring this scheme to fruition.

               1.      Pattern of Racketeering Activity: Instances of Claims Trading in
                       Relation to a Bankruptcy Proceeding in Violation of 18 U.S.C.

                       § 152(6)
        152.   Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

        153.   Among the predicate acts that constitute "racketeering activity" under 18 U.S.C.

§ 1961(1) is "any offense involving fraud connected with a case under title 11." Title 18 U.S.C.
§ 152(6) prohibits "knowingly and fraudulently giv[ing], offer[ing], receiv[ing], or attempt[ing]

to obtain any money or property, remuneration, compensation, reward, advantage, or promise

thereof for acting or forbearing to act in any case under title 11."

        154.   As described herein, Black Diamond and Spectrum engaged in a scheme whose

purpose was to equitably subordinate Yucaipa's ownership interest in Allied's First Lien Claims,

which harmed both Allied and Yucaipa by placing Allied into involuntary bankruptcy. In

furtherance of this scheme, and in violation of 18 U.S.C. § 152(6), Black Diamond transferred

approximately $4 million in First Lien Claims to Spectrum-which Spectrum accepted-as a

bribe and inducement to Spectrum's serving as a qualified petitioner of the involuntary

bankruptcy. Black Diamond thus knowingly and fraudulently gave Spectrum remuneration for

acting in a case under title 11, and Spectrum knowingly and fraudulently received remuneration

in exchange for agreeing to act in a case under title 11, in violation of 18 U.S.C. § 152(6).

        155.   Moreover, the parties' fraudulent intent is demonstrated through their secret

negotiations. On January 12, 2012, Defendants entered into a "Cooperation Agreement" that

bound Black Diamond and Spectrum to coordinated action in regards to their Allied debt "for the

purpose of maximizing the[ir] recoveries." (Cooperation Agreement, l, Ex. 11.) That

agreement required them to disclose any communications the other party had with Yucaipa.

(Cooperation Agreement, 4, Ex. 11.) It further prohibited each Defendant from selling,


                                                 47
           Case 14-50971-CSS          Doc 466-30       Filed 05/02/20       Page 50 of 72




transferring, assigning, or disposing of its claims without the consent of the other. (Cooperation

Agreement , 2, Ex. 11.) It also further required Defendants to disclose to one another any

communications that either party has with other holders of Allied debt. (Cooperation Agreement

, 4, Ex. 11.) Defendants' attempt to explain the agreement as a mere "informal agreement ...

which was later reduced to writing" only underscores the length and depth of the conspiracy.

       156.    It was consistent with the pledge to "work together to identify and implement

courses of action for the purpose of maximizing the[ir] recoveries," (Cooperation Agreement, 1,

Ex. 11 ), that Black Diamond transferred claims to Spectrum for the purpose of commencing an

involuntary bankruptcy. On March 21, 2012, less than two months before Black Diamond and

Spectrum forced Allied into bankruptcy, Defendant Schaffer sent an email with "high

importance" to Defendant Ehrlich (a managing director of Black Diamond), demanding that a

transfer of approximately $4 million in First Lien Debt-namely, the "Involuntary Petition

Payoff'-from Black Diamond to Spectrum be completed in the next two days. (Schaffer Email,

Ex. 4.) Schaffer urged Ehrlich to "get the logjam moving at" Black Diamond and stated, in no

uncertain terms, that the transfer was a prerequisite to Spectrum's participation in the involuntary

filing: "We cannot file an involuntary without it done." (Schaffer Email, Ex. 4 (emphasis

added).)

       157.    Defendant Ehrlich then forwarded Defendant Schaffer's March 21, 2012, email to

Defendant Meier with a cover email indicating "high importance." (Meier Email, Ex. 12.)

Spectrum already held sufficient claims to qualify as petitioner of the involuntary bankruptcy

under Bankruptcy Rule 1003. Accordingly, the transfer of the additional $4 million was clearly

an inducement in violation of 18 U.S.C. § 152(6).

       158.    Defendant Meier, who was referred to as "the key decision maker'' on issues

related to Allied (see Email from C. Parker, Black Diamond, to M. Bilbao, Imperial Capital,

Sept. 7, 2012, Ex. 30), then sent a terse email to a Black Diamond employee charged with

closing the trade: "Neal-WTF." (Meier Email, Ex. 12.) The payoff was then made and Black

Diamond and Spectrum commenced the involuntary bankruptcy of Allied.


                                                48
         Case 14-50971-CSS             Doc 466-30       Filed 05/02/20       Page 51 of 72




        159.   Defendants' participation in the scheme was intentional and fraudulent: Black

Diamond knew that Spectrum would not agree to file the involuntary petition for bankruptcy

without the $4 million claims transfer. Spectrum knew this too. Therefore, both understood and,

in fact, intended, that the payment of the payoff would initiate an involuntary bankruptcy

proceeding.

               2.      Pattern of Racketeering Activity: False Oath in Relation to a

                       Bankruptcy Proceeding in Violation of 18 U.S.C. § 152(2)

        160.   Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

        161.   As noted above, among the predicate acts that constitute "racketeering activity"

under 18 U.S.C. § 1961(1) is "any offense involving fraud connected with a case under title 11."

Title 18 U.S.C. § 152(2) prohibits "knowingly and fraudulently mak[ing] a false oath or account

in or relation to any case under title 11."

        162.   Bankruptcy Rule 1003 requires a petitioner to furnish all documents evidencing

its receipt or transfer of claims, as well as a signed statement that the claim was not transferred or

acquired for the purpose of commencing an involuntary bankruptcy case. As part of Defendants'

involuntary petition to place Allied into involuntary bankruptcy filed on May 17, 2012,

Defendant Ehrlich submitted a sworn affidavit pursuant to Rule 1003, swearing that Black

Diamond had not received "an unconditional transfer and assignment of certain amounts of

loans." Defendant Ehrlich intentionally omitted the fact that Black Diamond had transferred any

claims to Spectrum in order to induce Spectrum to agree to support the involuntary bankruptcy

petition. (Black Diamond Affidavit 116-7, Ex. 5.) This was an intentional, material omission,

as Bankruptcy Rule 1003 requires a petitioner to furnish a signed statement that the claim was

not transferred or acquired for the purpose of commencing an involuntary bankruptcy case.




                                                 49
             Case 14-50971-CSS          Doc 466-30       Filed 05/02/20       Page 52 of 72




                  3.      Pattern of Racketeering Activity: False Oath in Relation to a
                          Bankruptcy Proceeding in Violation of 18U.S.C.§152(2)

        163.      Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

        · 164.    As noted above, among the predicate acts that constitute "racketeering activity"

under 18 U.S.C. § 1961(1) is "any offense involving fraud connected with a case under title 11."

Title 18 U.S.C. § 152(2) prohibits "knowingly and fraudulently mak[ing] a false oath or account

in or relation to any case under title 11."

        165.      Bankruptcy Rule 1003 requires a petitioner to furnish all documents evidencing

its receipt or transfer of claims, as well as a signed statement that the claim was not transferred or

acquired for the purpose of commencing an involuntary bankruptcy case. As part of Defendants'

petition to place Allied into involuntary bankruptcy filed on May 17, 2012, Defendant Schaffer

deliberately misrepresented in a sworn statement that no claims were "assigned to Spectrum for

the purposes of commencing the Bankruptcy Cases." (Spectrum Affidavit~ 7, Ex. 6.) This was

a knowingly fraudulent statement made to the Bankruptcy Court under penalty of perjury in

violation of 18 U.S.C. § 152(2).

        166.      Bankruptcy Rule 1003 also requires a petitioner to furnish all documents

evidencing its receipt or transfer of claims. However, as with the Black Diamond Affidavit, the

identifying information of the sellers/transferees, as well as the date of all such sales and

~transfers   was redacted from the 162 pages of trading records attached to the Spectrum Affidavit,

disguising the illegal claim transfer from Black Diamond to Spectrum-another intentional,

material omission in violation of 18 U.S.C. § 152(2).

                  4.      Pattern of Racketeering Activity: Instances of False Declarations in

                          Relation to a Bankruptcy Proceeding in Violation of18 U.S.C.

                          § 152(3)

        167.      Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.


                                                   50
         Case 14-50971-CSS             Doc 466-30          Filed 05/02/20    Page 53 of 72




        168.    As noted above, among the predicate acts that constitute "racketeering activity"

under 18 U.S.C. § 1961(1) is "any offense involving fraud connected with a case under title 11."

Title 18 U.S.C. § 152(3) prohibits "knowingly and fraudulently mak[ing] a false declaration,

certificate, verification, or statement under penalty of perjury as permitted under section 1746 of

title 28, in or in relation to any case under title 11."

        169.    The Black Diamond and Spectrum Affidavits in support of the petition to place

Allied into involuntary bankruptcy contained misrepresentations and material omissions that

were knowing and fraudulent false statements under penalty of perjury, as set forth above with

respect to the violation of 18 U.S.C. § 152(2).

                5.      Pattern of Racketeering Activity: Obstruction of Justice in Violation

                        of 18 U.S.C. § 1503

        170.    Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

        171.    Among the predicate acts that constitute "racketeering activity" under 18 U .S.C.

§ 1961(1) is "any act which is indictable under [18 U.S.C.] section 1503 (relating to obstruction

ofjustice)." Title 18 U.S.C. § 1503 prohibits individuals from, among other things, "corruptly ..

. endeavor[ing] to influence, obstruct, or impede the due administration ofjustice ...."

        172.    As described herein, Black Diamond and Spectrum engaged in a scheme whose

purpose was to equitably subordinate Yucaipa's 56% ownership stake in the First Lien Debt,

which harmed both Allied and Yucaipa by placing Allied into involuntary bankruptcy when it

could have proceeded with an orderly sale to JCT in connection with a voluntary bankruptcy at a

purchase price that was $170 million higher than what was ultimately obtained. In an effort to

conceal the scheme, Defendants knowingly filed false statements with the Bankruptcy Court and

made false statements under oath. In doing so, Black Diamond and Spectrum endeavored to act

corruptly with an intent to obstruct or interfere with a bankruptcy proceeding, thereby interfering

with ''the due administration ofjustice" in violation of 18 U.S.C. § 1503.




                                                   51
         Case 14-50971-CSS            Doc 466-30       Filed 05/02/20       Page 54 of 72




        173.   While Plaintiffs contend that the extent of Defendants' misrepresentations and

false declarations will be revealed by discovery in this action, Defendants' corrupt activities

include at least the following instances:

           •   The filing of an Affidavit by Richard Ehrlich, Managing Director of Black

               Diamond Capital Management, L.L.C., on May 11, 2012, pursuant to Bankruptcy

               Rule 1003, that omitted Black Diamond's transfer of claims to Spectrum for the

               purpose of commencing the involuntary bankruptcy. Ehrlich declared that Black

               Diamond was the recipient of "Assigned Claims" through "the execution of

               several assignment and assumption agreements" (that are not listed by name) and

               that these assignments "were not assigned to [Black Diamond] for the purposes of

               commencing the Bankruptcy cases." (Black Diamond Affidavit~~ 6-7, Ex. 5.)

               Yet, Ehrlich did not mention the $4 million payoff that Black Diamond made to

               Spectrum ("We cannot file an involuntary without it done"), let alone declare that

               it was transferred for the purpose of commencing the case.

           •   Redacting the following information from documents that evidence the transfer of

               claims to or from Black Diamond and included in the involuntary petition

               package pursuant to Bankruptcy Rule 1003:

                       1) the identity of the assignor of its transferred claims;

                       2) the date of all such sales and transfers;

                       3) the amount of the transfers; and

                       4) the amount of the transfer fees incurred in connection to the

                           assignment.

           •   The filing of an Affidavit by Jeffrey Schaffer, the Managing Partner of Spectrum,

               in May 2012, pursuant to Bankruptcy Rule 1003, that contained deliberate

               misrepresentations of Spectrum's record of claims trading. Schaffer swore under

               oath that no claims were "assigned to Spectrum for the purposes of commencing

               the Bankruptcy Cases." (Spectrum Affidavit~ 7, Ex. 6.) This is a flagrant


                                                 52
            Case 14-50971-CSS           Doc 466-30        Filed 05/02/20       Page 55 of 72




                  contradiction of Defendant Schaffer's own email, dated March 21, 2012 in which

                  he stated in regards to the payoff that "We cannot file an involuntary without it

                  done." (Schaffer Email, Ex. 4.)

              •   Redacting the following information from documents that evidence the transfer of

                  claims to or from Spectrum, annexed to the Affidavit of Jeffrey Schaffer and

                  included in the involuntary petition package pursuant to Bankruptcy Rule 1003:

                         1) the identity of the sellers/transferees of its transferred claims;

                         2) the date of all such sales and transfers;

                         3) the amount of the transfers; and

                         4) the amount of the transfer fees incurred in connection to the

                             assignment.

           174.   The motive for Defendants' omissions and misstatements is obvious: to preserve

their eligibility as qualified petitioners of the involuntary petition. After years of laying the

groundwork for Allied's involuntary bankruptcy-including soliciting support from Allied's

creditors, entering into a Cooperation Agreement, and completing the Involuntary Petition

Payoff-Defendants had reached the last stage of their scheme. All that remained was filing the

petition package and commencing the involuntary bankruptcy, and then seeking to equitably

subordinate Yucaipa's debt. However, Bankruptcy Rule 1003 prohibits an entity that has

transferred or acquired a claim for the purpose of commencing an involuntary bankruptcy from

serving as a qualified petitioner. IfDefendants revealed the Involuntary Petition Payoff to the

Bankruptcy Court, they would have disqualified themselves from serving as qualified petitioners

pursuant to this rule. To prevent this result-and preserve their scheme-Defendants made false

declarations to the Bankruptcy Court and redacted the information from their involuntary petition

papers that would have put their scheme in jeopardy. These actions evidence a corrupt intent to

attack the integrity of the Bankruptcy Court proceeding and obstruct the due administration of

justice.




                                                    53
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 56 of 72




        175.   Defendants' campaign to whitewash their record of coordination continued as

litigation commenced between the parties. In the discovery ordered by the United States

Bankruptcy Court for the District ofDelaware in relation to Plaintiffs' Motion For Leave To File

A Counterclaim For Equitable Subordination Under 11U.S.C.§510(c) Or In The Alternative,

To Amend The Answer To Assert Affirmative Defenses, in Adversary Proceeding Case No. 13-

50530, Black Diamond and Spectrum both failed to produce the Cooperation Agreement, despite

the fact that it was directly responsive to several document requests propounded by Plaintiffs on

Black Diamond and Spectrum. The Cooperation Agreement finally reached the Plaintiffs more

than one year after the discovery was ordered by the Bankruptcy Court as an exhibit to the

Declaration of Robert Ward, attorney at Schulte Roth & Zabel LLP, the joint counsel for Black

Diamond and Spectrum. Unlike other documents attached to the Ward Declaration, the

Cooperation Agreement was not Bates-stamped as part of a Black Diamond production. It is

clear from the circumstances of its production that both Black Diamond and Spectrum agreed to

withhold the Cooperation Agreement from Plaintiffs. This tactic amounts to additional

obstruction of the bankruptcy proceeding and further protection for Defendants' scheme to

subordinate Yucaipa's claims.

       176.    Accordingly, Defendants have unlawfully obstructed and impeded the due

administration ofjustice in violation of 18 U.S.C. § 1503.

               6.      Pattern of Racketeering Activity: Multiple Instances of Wire Fraud
                       in Violation of 18 U.S.C. § 1343
       177.    Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

       178.    Among the predicate acts that constitute "racketeering activity" under 18 U.S.C.

§ 1961(1) is "any act which is indictable under [18 U.S.C.] section 1343 (relating to wire fraud)."

       179.    As described herein, in furtherance of the RICO Enterprise, Defendants have

engaged in multiple counts of wire fraud in violation of 18 U.S.C. § 1343. Specifically,

Defendants' scheme to drive Allied into involuntary bankruptcy through the fraudulent trading of


                                                54
         Case 14-50971-CSS             Doc 466-30       Filed 05/02/20       Page 57 of 72




claims, the filing of false declarations, and the extensive redaction of their petition materials

constitutes a "scheme or artifice to defraud, or for obtaining money or property by means of false
or fraudulent pretenses, representations, or promises," within the meaning of Section 1343, and
Defendants have knowingly transmitted or caused to be transmitted by means of wire

communication in interstate commerce multiple communications for the purpose of executing

this scheme, specifically through electronic communications between Defendants that facilitated

the solicitation of Allied debt holders to join the involuntary petition and Defendants' illegal
claims trading.

        180.      While Plaintiffs contend that the extent of Defendants' electronic communications

regarding the planning and execution of their scheme will be revealed by discovery in this action,
they include at least the following communications:

           •      Email from Defendant Ehrlich, managing director at Black Diamond, to

                  Defendants Deckoff and Meier, Black Diamond on September 8, 2011, Subject:

                  Allied Update, stating that "Allied has been moving along slowly because I have

                  been waiting for Spectrum, but they have been dragging their feet. I don't have

                  good color as to why ... I plan to keep Spectrum involved, but I think we should
                  move ahead with or without Spectrum. No news from the company." In

                  response, Deckoff writes to Ehrlich and Meier, "Ok." (Email from R. Ehrlich,

                  Black Diamond, to L. Meier, S. Deckoff, Black Diamond, Sept. 8, 2011, Ex. 25.)
           •      Email from Defendant Ehrlich to Defendant Schaffer, the managing partner of

                  Spectrum, on September 13, 2011, Subject: Allied, stating: "Where did you go?

                  You working on an alternative solution?" (Email from J. Schaffer, Spectrum, to

                  R. Ehrlich, Black Diamond, Sept. 13, 2011, Ex. 26.)

           •      Email from Defendant Schaffer to Defendant Ehrlich on September 16, 2011,

                  Subject: Allied, stating that: "We should discuss with adam how to prime those

                  who don't come along ... obviously with respect to fees is easy but also perhaps




                                                  55
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 58 of 72




               a priority recovery." (Email from J. Schaffer, Spectrum, to R. Ehrlich, Black

               Diamond, Sept. 16, 2011, Ex. 31.)

           •   Email from Defendant Ehrlich to Defendant Meier on September 16, 2011, where,

               after explaining that he requested each Allied term lender to join "an activist

               group," Defendant Ehrlich states: "Spectrum-already on board." (Email from R.

               Ehrlich, Spectrum, to L. Meier, Black Diamond, Sept. 16, 2011, Ex. 32.)

           •   Email from Defendant Deckoffto Defendant Ehrlich on October 13, 2011: "What

               is happening with involuntary on Allied?" (Email from S. Deckoff, Black

               Diamond, to R. Ehrlich, L. Meier, Black Diamond, Oct. 13, 2011, Ex. 27.)

           •   Email from Defendant Schaffer to Defendant Ehrlich on March 21, 2012, where

               Schaffer implores Ehrlich "to get the logjam moving at BD." As he tells Ehrlich:

               "Please get this closed this week. We cannot file an involuntary without it done."

               (Schaffer Email, Ex. 4.)

           •   One or more of the wire transfers reflected in Exhibit A to the Spectrum

               Affidavit. (Spectrum Affidavit, Ex. 6.) As set forth above, Black Diamond

               agreed to transfer approximately $4 million in First Lien Claims to Spectrum on

               favorable pricing terms in exchange for Spectrum's support of the involuntary

               bankruptcy petition against Allied, and did so. In the Spectrum Affidavit,

               Schaffer represents that Exhibit A constitutes "[r]edacted copies of the assignment

               documentation" for Allied debt that it purchased. (Id.) Although the assignment

               documents are heavily redacted to conceal the sellers, dates, and amounts, they

               reflect electronic bank transfers, one of which corresponds to the illegal claims

               transfer Black Diamond and Spectrum effectuated as an inducement for Spectrum

               to join the involuntary bankruptcy petition.

       181.    Defendants participated in the scheme knowingly, willfully, and with the specific

intent to profit from the equitable subordination ofYucaipa's claims by forcing Allied into

bankruptcy, in violation of 18 U.S.C. § 1343.


                                                56
         Case 14-50971-CSS            Doc 466-30        Filed 05/02/20       Page 59 of 72




               7.      Pattern of Racketeering Activity: Multiple Instances of Mail Fraud in
                       Violation of 18 U.S.C. § 1341

        182.   Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as though fully set forth herein.

        183.   Among the predicate acts that constitute "racketeering activity" under 18 U.S.C.

§ 1961(1) is "any act which is indictable under [18 U.S.C.] section 1341 (relating to mail fraud)."

        184.   As described herein, on information and belief, in furtherance of the RICO

Enterprise, Defendants have engaged in multiple counts of mail fraud in violation of 18 U.S.C.

§ 1341. Specifically, Defendants' scheme to drive Allied into involuntary bankruptcy through

the fraudulent trading of claims, the filing of false declarations, and the extensive redaction of

their petition materials constitutes a "scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises," within the

meaning of Section 1341. On information and belief, Defendants have knowingly used the U.S.

mail or other interstate carriers in furtherance of this scheme, including with respect to the illegal

transfer of claims from Black Diamond to Spectrum intended to induce Spectrum to support the

involuntary bankruptcy petition against Allied.

        185.   Plaintiffs contend that the extent of Defendants' use of the mails and interstate

carriers will be revealed by discovery in this action. However, Section 10.6(b) of the First Lien

Credit Agreement requires that claim transfers be effectuated as required by Section 10.6(d),

which in tum requires "delivery to [the] Administrative Agent" of assignment agreements.

Section 10.l(a) of that agreement further requires that notices be delivered to the addresses of the

required parties and to the Administrative Agent. Thus, on information and belief, Defendants at

least used the U.S. mail or other interstate carrier to deliver documents reflecting the illegal

claims transfer from Black Diamond to Spectrum to induce Spectrum to support the involuntary

bankruptcy petition against Allied on or about May of2012.




                                                  57
          Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 60 of 72




        186.    Defendants participated in the scheme knowingly, willfully, and with the specific

intent to profit from the equitable subordination ofYucaipa's claims by forcing Allied into

bankruptcy, in violation of 18 U.S.C. § 1341.

        C.      Injury and Causation
        187.    Yucaipa has been and will continue to be injured in its business and property by

reason of Defendants' violations of 18 U.S.C. § 1962(c), in an amount to be determined at trial.

The injuries to Yucaipa directly, proximately, and reasonably foreseeably resulting from or

caused by these violations of 18 U .S.C. § 1962(c) include, but are not limited to, millions of

dollars in lost profits due to the unlawfully commenced involuntary bankruptcy and interference

with Yucaipa's agreement with JCT and Allied for the sale ofYucaipa's First Lien Claims to

JCT; lost opportunities; damages to Yucaipa's reputation and goodwill; and attorneys' fees and

costs, including the attorneys' fees and costs associated with exposing and prosecuting

Defendants' fraudulent activities.

        188.    Pursuant to 18 U.S.C. § 1964(c), Yucaipa is entitled to recover treble damages,

plus attorneys' fees and costs, from Defendants.

                                  SECOND CAUSE OF ACTION
                                      (Against All Defendants)
                          (Conspiracy to Violate RICO, 18 U.S.C. § 1962(d))
        189.    Yucaipa repeats and realleges the allegations set forth above as though set forth

fully herein.

        190.    Defendants have unlawfully, knowingly, and willfully combined, conspired,

confederated, and agreed together and with others to violate 18 U .S.C. § 1962(c) as described

above, in violation of 18 U.S.C. § 1962(d).

        191.    By and through each of Defendants' close coordination with one another,

including while engaging in the Involuntary Petition Payoff, and before, during, and after

fraudulently commencing the involuntary bankruptcy, each Defendant knew the nature of the

Enterprise and each Defendant knew that the Enterprise extended beyond Defendant's individual



                                                 58
          Case 14-50971-CSS            Doc 466-30        Filed 05/02/20      Page 61 of 72




role. Moreover, through the same connections and coordination, each Defendant knew that

Defendants were engaged in a conspiracy to commit predicate acts, including those set forth

above, and that the predicate acts were part of a pattern of racketeering activity, and each agreed

to pursue the same criminal objective.

        192.      Each Defendant agreed to facilitate, conduct, and participate in the conduct,

management, or operation of the Enterprise's affairs through a pattern of racketeering activity in

violation of 18 U.S.C. § 1962(c). In particular, each Defendant was a knowing, willing, and

active participant in the Enterprise and its affairs, and each Defendant shared a common purpose,

namely, the orchestration, planning, perpetration, and execution of a scheme to defraud Yucaipa

by unlawfully commencing involuntary bankruptcy proceedings and equitably subordinating

Yucaipa's claims based on knowingly false accusations, as evidenced by, among other things,

the written Cooperation Agreement. In the absence of agreement, the Enterprise could not have

operated as it did. Further evidence of an agreement among Defendants is particularly within

their contro 1.

         193.     The participation and agreement of each of Defendants was necessary to allow the

commission of this pattern of racketeering activity.

         194.     Yucaipa has been and will continue to be injured in its business and property by

reason of Defendants' violations of 18 U.S.C. § 1962(d), in an amount to be determined at trial.

The injuries to Yucaipa directly, proximately, and reasonably foreseeably resulting from or

caused by these violations of 18 U.S.C. § 1962(d) include, but are not limited to, millions of

dollars in lost profits due to the unlawfully commenced involuntary bankruptcy and interference

with Yucaipa's agreement with JCT for the sale ofYucaipa's First Lien Debt; lost opportunities;

damages to Yucaipa's reputation and goodwill; and attorneys' fees and costs, including the

attorneys' fees and costs associated with exposing and prosecuting Defendants' fraudulent

activities.

        195.      Pursuant to 18 U.S.C. § 1964(c), Yucaipa is entitled to recover treble damages,

plus attorneys' fees and costs, from Defendants.


                                                  59
            Case 14-50971-CSS          Doc 466-30       Filed 05/02/20      Page 62 of 72




                                      THIRD CAUSE OF ACTION
                                        (Against All Defendants)
                                                (Fraud)
        196.    Yucaipa repeats and realleges the allegations set forth above as though set forth

fully herein.

        197.    Federal Rule ofBankruptcy Procedure 1003 imposes duties upon petitioners filing

an involuntary bankruptcy case that include, among other obligations, the disclosure by a

transferor or transferee of a claim of "all documents evidencing the transfer, whether transferred

unconditionally, for security, or otherwise" and a "signed statement that the claim was not

transferred for the purpose of commencing the case and setting forth the consideration for and

terms of the transfer."

        198.    Defendants have engaged in fraud through the making of material

misrepresentations and omissions that have harmed and continue to harm Yucaipa. These

misrepresentations and material omissions include at least the following:

        •    Defendant Ehrlich's sworn statement on May 17, 2012, in an affidavit submitted to

             the Bankruptcy Court that Black Diamond had not received "an unconditional

             transfer and assignment of certain amounts of loans."

       •     Defendant Ehrlich's omission from that Affidavit of the fact that Black Diamond

             transferred claims to Spectrum to induce Spectrum to agree to support the

             involuntary bankruptcy petition.

       •     Defendant Schaffer's misrepresentation on May 17, 2012, in an affidavit submitted to

             the Bankruptcy Court that no claims were "assigned to Spectrum for the purposes of

             commencing the Bankruptcy Cases."

       •     Defendant Schaffer's omission from the claim transfer records attached to his May

             17, 2012, affidavit of seller and transferee information. On information and belief,

             this information was redacted from those records for the purpose of concealing the




                                                 60
           Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 63 of 72




             fact that Black Diamond had transferred claims to Spectrum for the purpose of

             inducing it to support the involuntary bankruptcy petition.

          199.   Each of the foregoing misrepresentations and omissions was made with the

purpose of harming Yucaipa to the benefit of Defendants. Yucaipa relied on these

misrepresentations and omissions in determining its litigation position in the bankruptcy action

and other related proceedings. Moreover, on information and belief, the Bankruptcy Court relied

on these misrepresentations and omissions in granting the involuntary bankruptcy petition.

Yucaipa has suffered damages as a result of these misrepresentations and omissions at least equal

to the lost profits from the scuttled sale of Allied to JCT, but also out-of-pocket losses in the

form of attorneys' fees expended in the involuntary bankruptcy action and costs to maintain

Allied.
                                    FOURTH CAUSE OF ACTION
                                         (Against AH Defendants)
                             (Tortious Interference With Business Relations)
          200.   Yucaipa repeats and realleges the allegations set forth above as though set forth

fully herein.

          201.   Defendants engaged in intentional and improper interference with Yucaipa's

business relations with respect to the sale of Allied to JCT. But for Defendants' interference,

JCT would have purchased substantially all of the assets and assumed the liabilities of Allied,

including debt owned by Yucaipa. As part of that transaction, JCT intended to purchase "[a]ll

claims held by Yucaipa," and would have entered into the necessary contracts to do so if not for

the interference ofDefendants. (March 2012 Term Sheet, Ex. 7.) The parties had agreed upon

substantially all of the terms of that transaction, as set forth in the March 2012 Term Sheet, and

expected to complete the necessary contracts and paperwork to effectuate the transaction. (Id.)

The consummation of the sale was thus reasonably likely and probable.

          202.   Defendants were not only well aware of the planned sale of Allied to JCT, they

pretended for over a year to support the sale of Allied to JCT and negotiated with JCT regarding

the sale of their own debt to JCT. That negotiation was a sham, pursued only for the purpose of


                                                  61
         Case 14-50971-CSS           Doc 466-30       Filed 05/02/20       Page 64 of 72




buying time to enable Defendants to force Allied into an involuntary bankruptcy and thus

maximize their own profits at the expense of Yucaipa and Allied. Indeed, at the same time that

Defendants were negotiating with JCT, they were plotting between themselves to force Allied

into involuntary bankruptcy, which was wholly inconsistent with the terms of the contemplated

transaction, which required a "363 sale" pursuant to a voluntary bankruptcy. In fact, Defendants

had no intention of participating in a sale to JCT that would have involved Yucaipa's sale of its

Allied debt to JCT because such a transfer would put the First Lien Claims in the hands of a non-

insider (like JCT) and thus preclude their chances for a successful equitable subordination claim,

allowing them to maximize their own profits. For their plan, only Yucaipa would and could be

the appropriate victim. Defendants were thus misleading both Yucaipa and JCT during the

course of those negotiations and were negotiating in bad faith.

       203.    On May 17, 2012, Defendants filed the involuntary bankruptcy case against

Allied, intentionally and wrongfully scuttling the sale of Allied to JCT and damaging Yucaipa.

In order to pursue the involuntary bankruptcy, as set forth above, Defendants engaged in illegal

claims trading and made misrepresentations and material omissions to the Bankruptcy Court.

       204.    As a result of the involuntary bankruptcy, substantially all of Allied's assets were

subsequently sold to JCT for $170 million less in consideration than offered by JCT before the

involuntary bankruptcy petition was filed. But for the filing of the involuntary bankruptcy

petition, Yucaipa would have received a substantial purchase price for its Allied debt as part of

the JCT sale. Defendants' intentional and wrongful interference with that sale damaged Yucaipa

in an amount to be determined at trial but at least in the amount of the purchase price that JCT

would have paid for Yucaipa's Allied debt.

VI.    PRAYER FOR RELIEF
       WHEREFORE, Yucaipa prays for relief and judgment against Defendants as follows:

       A.      General and compensatory damages according to proof at trial;

       B.      Treble damages pursuantto 18 U.S.C. § 1964(c);

       C.      Punitive damages;


                                                62
               Case 14-50971-CSS        Doc 466-30            Filed 05/02/20   Page 65 of 72




          D.      Appropriate equitable relief, including an accounting;

                  Declarations that Defendants violated 18 U.S.C. § 1962(c) and 18 U.S.C.

§ 1962(d);

          F.      A declaration that Defendants committed fraud against Yucaipa;

          G.      A declaration that Defendants committed the tort of interference with prospective

economic advantage in regard to Yucaipa;

          H.      A declaration that Defendants were unjustly enriched;

       J.         An award of reasonable attorneys' fees and costs pursuant to 18 U.S.C. § 1964(c);

          J.      Pre-judgment interest; and

          K.      Such other and further relief, at law or in equity, as the Court deems just and

proper.

VII.      DEMAND FOR JURY TRIAL
          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Yucaipa demands a jury trial

on all issues so triable.

Dated: February 6, 2015                                 Respectfully submitted,
       New York, New York                               GIBSON, DUNN & CRUTCHER LLP


                                                        By:


                                                        200 Park Avenue
                                                        New York, New York 10166-0193
                                                        Tel.: 212.351.4000
                                                        Fax: 212.351.4035
                                                        (AChampion@gibsonndunn.com)

                                                     Maurice M. Suh (Pro Hae Vice Pending)
                                                     Robert Klyman (Pro Hae Vice Pending)
                                                     Kahn A. Scolnick (Pro Hae Vice Pending)
                                                     333 South Grand Avenue
                                                     Los Angeles, California 90071-3197
                                                     Tel.: 213.229.7000
                                                     Fax: 213.229.7520
                                                     Attorneys for Plaintiffs



                                                   63
           Case 14-50971-CSS      Doc 466-30       Filed 05/02/20       Page 66 of 72




                   APPENDIX OF TECHNICAL AND DEFINED TERMS

           Term                              Definition                               First
                                                                                  Reference (4ffi
363 Sale               The sale of a bankruptcy estate's assets under            88
                       Section 363 of the Bankruptcy Code (11 U.S.C.
                       § 363). Under Section 363(f), a bankruptcy trustee
                       or debtor-in-possession may sell the bankruptcy
                       estate's assets "free and clear of any interest in such
                       property." Secured creditors are generally permitted
                       to credit bid up to the full amount of their claims on
                       a dollar-for-dollar basis with cash bids.
Administrative Agent   The agent appointed under the First Lien Credit           11
                       Agreement to serve as the principal agent
                       administering the agreement, including processing
                       interest payments and other administrative duties.
Allied Adversary       Adversary proceeding filed in Allied's main               133
Action                 bankruptcy case on October 18, 2012 in which the
                       Allied estate seeks declaratory judgment regarding
                       the enforceability of the Third and Fourth
                       Amendments.
Bankruptcy Court       The United States Bankruptcy Court for the District       2
                       of Delaware.
Black Diamond          Affidavit of Defendant Ehrlich in support of Black        22
Affidavit              Diamond's involuntary petition filed against Allied,
                       wherein Ehrlich states that no claims were
                       transferred to Black Diamond for the purpose of
                       commencing the Allied bankruptcy case.
Black Diamond Agents   Black Diamond Commercial Finance L.L.C. and               122
                       Spectrum Commercial Finance, LLC, as agents
                       designated by Black Diamond to form SBDRE and
                       credit bid for certain Allied real property assets.
CC Adversary Action    Adversary proceeding filed by the Official                134
                       Committee of Unsecured Creditors in Allied's
                       bankruptcy case, with Black Diamond and Spectrum
                       as intervenors, which seeks, inter alia, subordination
                       ofYucaipa's claims.
Cooperation            Secret agreement entered into between Black               23
Agreement              Diamond and Spectrum, later produced in the CC
                       Adversary Action, according to which the parties
                       agreed to trade claims and share information as part
                       of their strategy to file an involuntary case against



                                             64
         Case 14-50971-CSS      Doc 466-30       Filed 05/02/20       Page 67 of 72




         Term                              Definition                             First
                                                                              Reference (~
                     Allied.
Credit Bid           The right of a secured creditor to offset and count up   45
                     to the full amount of its secured claim towards the
                     purchase price of assets sold by the estate in a 363
                     Sale, as provided in Bankruptcy Code Section
                     363(k) (11 u.s.c. § 363(k)).
Eligible Assignee    An assignee eligible to have debt assigned and           61
                     transferred to it under the First Lien Credit
                     Agreement.
Equitable            The lowering of the priority of a claim asserted         2
Subordination        against a bankruptcy estate, usually because the
                     holder of the claim is found guilty of misconduct
                     affecting other claimants. Equitable subordination is
                     a judicially developed doctrine now codified in
                     Section 5 lO(f) of the Bankruptcy Code (11 U.S.C. §
                     510(c)).
First Lien           A lien that takes priority over all other                2
                     encumbrances over the same collateral.
First Lien Claims    Claims of creditors holding debt under the First Lien    2
                     Credit Agreement.
First Lien Credit    Agreement providing for first lien "exit financing"      4
Agreement            from Allied's Prior Bankruptcy Case, consisting of a
                     $265 million facility in the form of term loans,
                     revolving loans and lenders' deposits to support
                     letters of credit.
First Lien Debt      Debt under the First Lien Credit Agreement.              6
First Lien Lenders   Lenders under the First Lien Credit Agreement.           9
Fourth Amendment     Fourth amendment to the First Lien Credit                9
                     Agreement, which removed restrictions on the
                     transfer of First Lien Debt and allowed Yucaipa to
                     become Requisite Lender.
Georgia Action       Expensive, years-long litigation in Georgia state        12
                     court among Allied, Yucaipa, and the administrative
                     agent under the First Lien Credit Agreement, CIT,
                     which result from Defendants Black Diamond and
                     Spectrum's secretly direction to CIT to refuse to
                     recognize Yucaipa as Requisite Lender after
                     adoption of the Fourth Amendment to the First Lien
                     Credit Agreement.



                                           65
        Case 14-50971-CSS          Doc 466-30        Filed 05/02/20       Page 68 of 72




        Term                                   Definition                             First
                                                                                  Reference (~
Involuntary Bankruptcy A bankruptcy case initiated by at least three creditors    1
                       holding unsecured claims aggregating at least
                       $15,325 against the debtor, under Bankruptcy Code
                       Section 303 (11 U.S.C. § 303). Compare with
                       "Voluntary Case."
Involuntary Petition     Black Diamond's bribe to Spectrum to induce              18
Payoff                   Spectrum to join the conspiracy to file an
                         Involuntary Bankruptcy petition against, consisting
                         of approximately $4 million (in face amount) of
                         Black Diamond's First Lien Claims at Black
                         Diamond's low discounted purchase price.
Memorandum               A memorandum dated November 8, 2013, circulated          125
                         by counsel for Black Diamond to other First Lien
                         Lenders, disclosing to the lenders the fact that Black
                         Diamond intended to assert control over SBDRE.
New Issuance             Black Diamond and Spectrum's illegal equity rights       126
                         offering in the Involuntary Bankruptcy proceeding
                         against Allied in the Bankruptcy Court, Case No. 12-
                         11564, filed on March 14, 2013, that excluded
                         Yucaipa from participation and dramatically reduced
                         Yucaipa's pro rata allocation of the SBDRE
                         membership interest from 56% to approximately 3%
                         in favor of Black Diamond and Spectrum.
New York Action          Case filed by Black Diamond and Spectrum on              14
                         January 18, 2012 in the Supreme Court ofNewYork
                         seeking, inter alia, a declaration that Yucaipa is not
                         the Requisite Lender under the First Lien Credit
                         Agreement.
Prior Bankruptcy Case    Voluntary bankruptcy case filed by predecessors of       3
                         Allied in 2005.
Prior Bonds              $150 million of unsecured bonds representing             57
                         Allied' s indebtedness at the time Allied filed the
                         Prior Bankruptcy Case.
Requisite Lender         Defined in the First Lien Credit Agreement to mean       9
                         one or more Lenders having or holding Term Loan
                         Exposure, LC Exposure and/or Revolving Exposure
                         and representing more than 50% of the sum of (i) the
                         aggregate Term Loan Exposure of all Lenders,
                         (ii) the aggregate LC Exposure of all Lenders and
                         (iii) the aggregate Revolving Exposure of all
                         Lenders. The Requisite Lender has certain power to


                                               66
         Case 14-50971-CSS       Doc 466-30       Filed 05/02/20          Page 69 of 72




         Term                               Definition                               First
                                                                                 Reference (~
                       modify and/or amend loan covenants and direct the
                       Administrative Agent (CIT) to exercise remedies
                       under the First Lien Credit Agreement.
SB DRE                 Entity formed by agents of Black Diamond to credit       45
                       bid for certain real property assets of Allied.
Second Lien            A lien that is subordinate only to First Liens and       4
                       otherwise takes priority over all other encumbrances
                       on the collateral.
Second Lien Credit     Agreement providing for Second Lien "exit                4
Agreement              financing" from Allied' s Prior Bankruptcy Case,
                       consisting of $50 million in loans.
Second Lien Debt       Debt under the Second Lien Credit Agreement.             4


Special Committee      A subcommittee of the Allied board of directors,         79
                       consisting of members independent from Yucaipa.
Spectrum Affidavit     Affidavit of Defendant Schaffer in support of            22
                       Spectrum's involuntary petition against Allied,
                       wherein Schaffer states that no claims were
                       transferred to Spectrum for the purpose of
                       commencing the bankruptcy case.
Third Amendment        Third amendment to the First Lien Credit                 65
                       Agreement, which removed restrictions on the
                       transfer of Allied's First Lien Debt to Yucaipa.
Voluntary Bankruptcy   A bankruptcy case filed by the debtor itself, as         3
                       opposed to creditors of the debtor, under Bankruptcy
                       Code Section 301 (11 U.S.C. § 301). Compare with
                       "Involuntary Bankruptcy."




                                            67
                          Case 14-50971-CSS                                Doc 466-30             Filed 05/02/20                   Page 70 of 72
JS44C/SDNY                                       JUDGE COT~IVIL COVER SHEET
REV. 4/2014
                                The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of
                                pleadings or other papers as required by law, except as provided by local rules of court. Thi~p~e!'bY.~9
                                Judicial Conference of the United States in September 1974, is required for use of the Clerk
                                initiating the civil docket sheet.                                                             ~ .-
                                                                                                                                    f°lf~r                  15'
PLAINTIFFS                                                                                   DEFENDANTS
YUCAIPA AMERICAN ALLIANCE FUND I, L.P., and YUCAIPA AMERICAN                                 RICHARD A. EHRLICH, STEPHEN H. DECKOFF, LESLIE A. MEIER,
ALLIANCE (PARALLEL) FUND I, L.P.                                                             JEFFREY A. SCHAFFER, BDCM OPPORTUNITY FUND 11, L.P., BLACK
                                                                                             DIAMOND CLO 2005-1 LTD., SPECTRUM INVESTMENT PARTNERS, L.P.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                          ATTORNEYS (IF KNOWN)
GIBSON, DUNN & CRUTCHER LLP                                                                  SCHULTE ROtH & ZABEL LLP
200 Park Avenue, New York, NY 10166-0193                                                     919 Third Avenue, New York, NY 10022
Tel.: 212.351.4000 Fax: 212.351.4035                                                         Tel.: 212.756.2000 Fax: 212.593.5955

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUS!;)
                          (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

(I) 18 U.S.C.     § 1962(c), (II) 18 U.S.C. § 1962(d), (Ill) Fraud, & (IV) Tortious Interference with Prospective Economic Advantage

Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? Nfiles0Judge Previously Assigned

If yes, was this case Vol.      D lnvol. O      Dismissed . No       0      Yes   0   If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. - - - - - - - - - -

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No     ~           Yes   0
(PLACE AN [x] IN ONE BOX ONLY)                                            NATURE OF SUIT
                                TORTS                                                                                    ACTIONS UNDER STATUTES



CONTRACT                        PERSONAL INJURY                 PERSONAL INJURY              FORFBTURE/PENALTY           BANKRUPTCY                          OTHER STATUTES
                                                                [ ] 367 HEALTHCARE/
[] 110
I 1120
              INSURANCE
              MARINE
                                [ ] 310 AIRPLANE
                                [ ] 315 AIRPLANE PRODUCT
                                                                PHARMACEUTICAL PERSONAL [ ] 625 DRUG RELATED
                                                                INJURY/PRODUCT LIABILITY SEIZURE OF PROPERTY
                                                                                                                         [ I 422 APPEAL
                                                                                                                                 28USC158
                                                                                                                                                             ll   375 FALSE CLAIMS
                                                                                                                                                                  400STATE
                                                                                                                                                                       REAPPORTIONMENT
[] 130
[] 140
              MILLER ACT
              NEGOTIABLE
                                         LIABILITY
                                [ ] 320 ASSAULT, LIBEL &
                                                                [ ] 365   P~~g~~~l~~~iTY             21USC881
                                                                                                                         [ ] 423 WITHDRAWAL
                                                                                                                                 28USC157
                                                                                                                                                             [ ] 410 ANTITRUST
                                                                                                                                                             [ ] 430 BANKS & BANKING
              INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL [   l 5 90 OTHER                                                   [ ] 450 COMMERCE
[] 150        RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 460 DEPORTATION
             OVERPAYMENT &               EMPLOYERS'                      LIABILITY                                       PROPERTY RIGHTS                     (}ii 470 RACKETEER INFLU.
              ENFORCEMENT                LIABILITY                                                                                                                     ENCED & CORRUPT
              OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY                                        [ ) 820 COPYRIGHTS                            ORGANIZATION ACT
[] 151        MEDICARE ACT      [ ] 345 MARINE PRODUCT                                                                   ( ] 830 PATENT                                (RICO)
[ ] 152       RECOVERY OF                LIABILITY              [ ) 370 OTHER FRAUD                                      [ ) 840 TRADEMARK                   f ) 480 CONSUMER CREDIT
              DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                     [ ] 490 CABLE/SATELLITE TV
              STUDENT LOANS     [ ] 355 MOTOR VEHICLE
              (EXCL VETERANS)            PRODUCT LIABILITY                                                               SOCIAL SECURITY                     [ ] 850 SECURITIES/
[] 153       RECOVERY OF        [ ] 360 OTHER PERSONAL                                                                                                                COMMODITIES/
             OVERPAYMENT                 INJURY                 [ ] 380 OTHER PERSONAL       LABOR                       I I 861 HIA (1395ff)                         EXCHANGE
              OF VETERAN'S       [ ]362 PERSONAL INJURY -                PROPERTY DAMAGE                                 [ ] 862 BLACK LUNG (923)
             BENEFITS                    MED MALPRACTICE        [ ) 385 PROPERTY DAMAGE      ( ] 710 FAIR LABOR          [ ] 863 DIWC/DIWW (405(g))
[] 160        STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT     [ ] 864 SSID TITLE XVI
              SUITS                                                                          [ ] 720 LABOR/MGMT          [ I 865 RSI (405(g))                [ ) 890 OTHER STATUTORY
[] 190        OTHER                                             PRISONER PETITIONS                     RELATIONS                                                      ACTIONS
             CONTRACT                                           ( ) 463 ALIEN DETAINEE       [ ) 740 RAILWAY LABOR ACT                                       [ ] 891 AGRICULTURAL ACTS
[] 195       CONTRACT                                           [ ) 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL      FEDERAL TAX SUfTS
             PRODUCT            ACTIONS UNDER STATUTES                   VACATE SENTENCE
                                                                                             LEAVE ACT (FMLA)
             LIABILITY                                                   28 USC2255                                      [ ) 870 TAXES (U.S. Plaintiff or    [ ] 893 ENVIRONMENTAL
[ ] 196   FRANCHISE             CMLRIGHTS                       [ ) 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                  Defendant)                          MATTERS
                                                                [ ] 535 DEATH PENALTY                 LITIGATION         [ ] 871 IRS-THIRD PARTY             [ ] 895 FREEDOM OF
                                                                [ ] 540 MANDAMUS & OTHER     [ ) 791 EMPL RET INC                 26 USC7609                          INFORMATION ACT
                                [ ] 440 OTHER CIVIL RIGHTS
                                                                                                      SECURITY ACT                                           [ ] 896 ARBITRATION
                                        (Non-Prisoner)
REAL PROPERTY                                                                                                                                                [I 899ADMINISTRATIVE
                                ( ] 441 VOTING                                               IMMIGRATION
                                                                                                                                                               PROCEDURE ACT/REVIEW OR
[] 210       LAND               [ ] 442 EMPLOYMENT              PRISONER CML RIGHTS
                                [ ] 443 HOUSING/                                                                                                               APPEAL OF AGENCY DECISION
             CONDEMNATION                                                                 [) 462 NATURALIZATION
[ ]220       FORECLOSURE                  ACCOMMODATIONS        [ ) 550 CIVIL RIGHTS               APPLICATION
                                 [ ] 445 AMERICANS WITH
                                                                                                                                                              [ J950 CONSTITUTIONALITY OF
[ ] 230      RENT LEASE &                                       [ ] 555 PRISON CONDITION  ( ] 465 OTHER IMMIGRATION                                           STATE STATUTES
             EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
[ ] 240      TORTS TO LAND                EMPLOYMENT               CONDITIONS OF CONFINEMENT
[ ] 245      TORT PRODUCT        [ ] 446 AMERICANS WITH
             LIABILITY                    DISABILITIES -OTHER
[ ] 290      ALL OTHER            [ ] 448 EDUCATJON
             REAL PROPERTY




          Check if demanded in complaint:



D         CHECK IF THIS IS A CLASS ACTION
          UNDER F.R.C.P. 23
                                                                            fWsb?WA~~ THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.?


DEMAND $_ _ _ _ _ OTHER _ _ _ _ _ JUDGE _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER_ _ _ _ __

Check YES only if demanded in co!I!Plaint
JURY DEMAND: !RI YES LNO                                                    NOTE: You must also submit at the time of filing the Statement of Relatedness fonn (Form IH-32).
                       Case 14-50971-CSS                             Doc 466-30            Filed 05/02/20                    Page 71 of 72



(PLACE AN x JN ONE BOX ONLY)                                                         ORIGIN
~1    Original         D2       Removed from               D3    Remanded    D 4 Reinstated or       D 5 Transferred from 0         6   Muttidistrict   0 7 Appeal to District
      Proceeding                State Court                      from               Reopened                  (Specify District)        Litigation            Judge from
                                                                                                                                                              Magistrate Judge
                           a.   all parties represented          Appellate
                                                                 Court                                                                                        Judgment

                           b.  Atleastone
                             party is pro se.
(PLACEAN x IN ONE BOX ONLY)                                             BASIS OF JURISDICTION                                                IF DIVERSITY, INDICATE
0 1 U.S. PLAINTIFF 0 2 U.S. DEFENDANT                          ~ 3 FEDERAL QUESTION                04 DIVERSITY                              CITIZENSHIP BELOW.
                                                                     (U.S. NOT A PARTY)

                                     CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
       (Place an   [XJ in one box for Plaintiff and one box for Defendant)
                                 PTF      DEF                                                    PTF DEF                                                       PTF    DEF
CITIZEN OF THIS STATE            [ 11     [   11          CITIZEN OR SUBJECT OF A                [ ]3 [ 13          INCORPORATED and PRINCIPAL PLACE           [ ]5   [ ]5
                                                           FOREIGN COUNTRY                                          OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE         [   J2   [   J2          INCORPORATED or PRINCIPAL PLACE        [ J4 [ ] 4         FOREIGN NATION                             I J6 [ J6
                                                           OF BUSINESS IN THIS STATE



PLAINTIFF($) ADDRESS(ES) AND COUNTY(IES)
SEE ATTACHED RIDER




DEFENDANT($) ADDRESS(ES) AND COUNTY(IES)
SEE ATTACHED RIDER




DEFENDANT($) ADDRESS UNKNOWN
  REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
RESlaENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                                      0   WHITE PLAINS                             ~ MANHATIAN
           (DO NOT check either box if this a PRISONER PETITION/PRISONER CIVIL RIGHTS
           COMPLAINT.)
DATE 2/6/2015    SIGNATURE OF ATIORNEY OF RECORD                                ADMITIED TO PRACTICE IN THIS DISTRICT
                                                                                []NO
                                                                                [~ YES (DATE ADMITIED Mo.June     Yr. 2006
RECEIPT#                                                                        Attorney Bar Code#        ---


Magistrate Judge is to be designated by the Clerk of the Court.



Ruby J. Krajick, Clerk of Court by _ _ _ _ _ Deputy Clerk, D A T E D - - - - - - - - -

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
         Case 14-50971-CSS       Doc 466-30     Filed 05/02/20    Page 72 of 72




                            RIDER TO CIVIL COVER SHEET

Plaintiffs:

    1. YUCAIPA AMERICAN ALLIANCE FUND I, L.P., 9130 West Sunset Boulevard, Los
       Angeles, CA 90069.
   2. YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, L.P., 9130 West Sunset
       Boulevard, Los Angeles, CA 90069.


Defendants:

    1. RICHARD A. EHRLICH, One Sound Shore Drive, Suite 200, Greenwich, CT 06830.
   2. STEPHEN H. DECKOFF, One Sound Shore Drive, Suite 200, Greenwich, CT 06830.
   3. LESLIE A. MEIER, One Conway Park, 100 North Field Drive, Suite 170, Lake Forest,
       IL 60045.
   4. JEFFREY A. SCHAFFER, 1250 Broadway, 19th Floor, New York, NY 10001.
   5. BDCM OPPORTUNITY FUND II, L.P., One Sound Shore Drive, Suite 200, Greenwich,
       CT06830.
   6. BLACK DIAMOND CLO 2005-1 LTD., One Sound Shore Drive, Suite 200, Greenwich,
       CT 06830.
   7. SPECTRUM INVESTMENT PARTNERS, L.P., 1250 Broadway, 19th Floor, New York,
       NY 10001.
